ICJ_103_Diallo_GIN_COD_2007-05-24_JUD_01_PO_00_FR.txt.             COUR INTERNATIONALE DE JUSTICE


               RECUEIL DES ARRE| TS,
        AVIS CONSULTATIFS ET ORDONNANCES


               AFFAIRE
          AHMADOU SADIO DIALLO
(RE
  u PUBLIQUE DE GUINE
                    u E c. RE
                            u PUBLIQUE DE
                                        u MOCRATIQUE
                    DU CONGO)

             EXCEPTIONS PRE
                          u LIMINAIRES


                ARRE
                   | T DU 24 MAI 2007




                   2007
            INTERNATIONAL COURT OF JUSTICE


             REPORTS OF JUDGMENTS,
          ADVISORY OPINIONS AND ORDERS


            CASE CONCERNING
          AHMADOU SADIO DIALLO
    (REPUBLIC OF GUINEA v. DEMOCRATIC REPUBLIC
                  OF THE CONGO)

              PRELIMINARY OBJECTIONS


              JUDGMENT OF 24 MAY 2007

                       Mode officiel de citation :
                        Ahmadou Sadio Diallo
    (République de Guinée c. République démocratique du Congo),
      exceptions préliminaires, arrêt, C.I.J. Recueil 2007, p. 582




                          Official citation :
                       Ahmadou Sadio Diallo
     (Republic of Guinea v. Democratic Republic of the Congo),
    Preliminary Objections, Judgment, I.C.J. Reports 2007, p. 582




                                            No de vente :
ISSN 0074-4441
ISBN 978-92-1-071030-5
                                            Sales number    924

                                          24 MAI 2007

                                            ARRE
                                               |T




              AHMADOU SADIO DIALLO
(RE
  u PUBLIQUE DE GUINE
                    u E c. RE
                            u PUBLIQUE DE
                                        u MOCRATIQUE
                    DU CONGO)

             EXCEPTIONS PRE
                          u LIMINAIRES




              AHMADOU SADIO DIALLO
    (REPUBLIC OF GUINEA v. DEMOCATIC REPUBLIC
                  OF THE CONGO)

              PRELIMINARY OBJECTIONS




                                         24 MAY 2007

                                         JUDGMENT

               582




                              COUR INTERNATIONALE DE JUSTICE

   2007                                         ANNÉE 2007
  24 mai
Rôle général
  no 103                                         24 mai 2007


                                    AFFAIRE
                               AHMADOU SADIO DIALLO
               (RE
                 u PUBLIQUE DE GUINE
                                   u E c. RE
                                           u PUBLIQUE DE
                                                       u MOCRATIQUE
                                   DU CONGO)


                                    EXCEPTIONS PRE
                                                 u LIMINAIRES


                  Faits à l’origine de l’affaire — Litiges opposant Africom-Zaïre et Africontai-
               ners-Zaïre, deux sociétés privées à responsabilité limitée (SPRL) de droit zaï-
               rois, à l’Etat zaïrois et à d’autres partenaires commerciaux — Arrestation,
               détention et expulsion de M. Diallo, citoyen guinéen, associé et gérant desdites
               sociétés, au motif que sa présence et sa conduite compromettaient l’ordre
               public zaïrois — Désaccord entre les Parties sur les circonstances de l’arresta-
               tion, de la détention et de l’expulsion de M. Diallo.

                                                      *       *
                 Objet de la requête — Protection diplomatique en faveur de M. Diallo à rai-
               son de la violation de trois catégories de droits — Droits individuels de M. Diallo
               en tant que personne — Droits propres de M. Diallo en tant qu’associé des
               sociétés Africom-Zaïre et Africontainers-Zaïre — Droits desdites sociétés.

                                                      *       *
                 Base de compétence de la Cour — Déclarations faites par les Parties en vertu
               du paragraphe 2 de l’article 36 du Statut.

                                                      *       *
                  Exceptions préliminaires à la recevabilité de la requête soulevées par la RDC
               — Qualité de la Guinée pour agir — Non-épuisement des voies de recours
               internes — Examen par la Cour pour chacune des trois différentes catégo-
               ries de droits dont la Guinée allègue la violation.

                                                          *
               4

583                    AHMADOU SADIO DIALLO (ARRÊT)

   Droits individuels de M. Diallo en tant que personne.
   Allégation de la RDC selon laquelle la requête guinéenne est irrecevable au
motif que les voies de recours internes n’ont pas été épuisées — Champ d’appli-
cation ratione materiae de la protection diplomatique — Conditions d’exercice
— Nationalité guinéenne de M. Diallo — Charge de la preuve en matière
d’épuisement des voies de recours internes — Guinée devant prouver l’épuise-
ment, par M. Diallo, des voies de recours internes disponibles en RDC ou l’exis-
tence de circonstances exceptionnelles justifiant leur non-épuisement — RDC
devant prouver l’existence de voies de recours disponibles et efficaces non épui-
sées — Examen de la Cour limité à la question des voies de recours internes
contre l’expulsion de M. Diallo — Expulsion qualifiée de « refoulement » lors de
son exécution — Mesures de refoulement non susceptibles de recours en droit
congolais — Erreur de dénomination inopposable — Demande de reconsidéra-
tion auprès de l’autorité administrative ayant pris la mesure ne constituant pas
une voie de recours interne à épuiser — Rejet de l’exception tirée du non-épui-
sement des voies de recours internes.

                                         *
   Protection des droits propres de M. Diallo en tant qu’associé des sociétés
Africom-Zaïre et Africontainers-Zaïre.
   Allégation de la RDC selon laquelle la requête guinéenne est irrecevable pour
défaut de qualité pour agir, l’expulsion de M. Diallo n’ayant pas porté atteinte
aux droits propres de celui-ci en tant qu’associé — Allégation de la Guinée selon
laquelle l’expulsion de M. Diallo a eu pour effet et pour motif de l’empêcher
d’exercer ses droits propres d’associé et ses droits de gérant des sociétés Afri-
com-Zaïre et Africontainers-Zaïre — Nature juridique desdites sociétés régie
par le droit congolais — Personnalité juridique indépendante des SPRL, dis-
tincte de celle des associés — Etat national d’un associé en droit d’exercer la
protection diplomatique pour un préjudice causé à ses droits propres — Défini-
tion des droits s’attachant au statut d’associé et aux fonctions de gérant d’une
SPRL en droit congolais, et appréciation des effets sur ces droits des mesures
prises à l’encontre de M. Diallo, relevant du fond — Rejet de l’exception tirée
de l’absence de qualité pour agir de la Guinée.
   Allégation de la RDC selon laquelle la requête guinéenne est irrecevable pour
non-épuisement des voies de recours internes — Violations alléguées des droits
propres de M. Diallo en tant qu’associé présentées par la Guinée comme une
conséquence directe de son expulsion — Cour ayant conclu que la RDC n’a pas
démontré l’existence, en droit congolais, de voies de recours efficaces contre
l’expulsion dont M. Diallo a fait l’objet — RDC n’ayant pas établi l’existence
de voies de recours distinctes contre les violations alléguées des droits propres de
M. Diallo en tant qu’associé — Rejet de l’exception d’irrecevabilité tirée du
non-épuisement des voies de recours internes.

                                         *
   Protection diplomatique en faveur de M. Diallo « par substitution » aux socié-
tés Africom-Zaïre et Africontainers-Zaïre.
   Allégation de la RDC selon laquelle la requête guinéenne est irrecevable pour
défaut de qualité pour agir — Argument de la Guinée selon lequel le droit inter-
national coutumier en matière de protection diplomatique d’une société par son
Etat national fait l’objet d’une exception autorisant la protection diplomatique

5

584                    AHMADOU SADIO DIALLO (ARRÊT)

des actionnaires par leur Etat national « par substitution » à la société, lorsque
l’Etat dont la responsabilité est en cause est l’Etat national de celle-ci — Excep-
tion non établie, à l’heure actuelle, en droit international coutumier — Question
de savoir s’il existe en droit international coutumier une règle de protection « par
substitution » de portée plus limitée, telle que celle proposée par la Commission
du droit international (CDI) à l’article 11 b) de son projet d’articles sur la pro-
tection diplomatique — Question n’étant pas à trancher en l’espèce — Protec-
tion diplomatique à l’égard des sociétés Africom-Zaïre et Africontainers-Zaïre
régie par la règle normale de la nationalité des réclamations — Sociétés possé-
dant la nationalité congolaise — Exception tirée de l’absence de qualité pour
agir de la Guinée devant être retenue.
   Exception soulevée par la RDC à raison de l’absence d’épuisement des voies
de recours internes sans objet.

                                       *   *
  Requête recevable en ce qu’elle a trait à la protection des droits de M. Diallo
en tant qu’individu et de ses droits propres en tant qu’associé des sociétés Afri-
com-Zaïre et Africontainers-Zaïre.



                                     ARRE
                                        |T

Présents : Mme HIGGINS, président ; M. AL-KHASAWNEH, vice-président ;
           MM. RANJEVA, SHI, KOROMA, BUERGENTHAL, OWADA, SIMMA, TOMKA,
           ABRAHAM, KEITH, BENNOUNA, SKOTNIKOV, juges ; MM. MAHIOU,
           MAMPUYA, juges ad hoc ; M. COUVREUR, greffier.


    En l’affaire Ahmadou Sadio Diallo,
    entre
la République de Guinée,
représentée par
   M. Mohamed Camara, chargé d’affaires par intérim de la République de
     Guinée à Bruxelles,
   comme agent ;
   M. Alain Pellet, professeur à l’Université de Paris X-Nanterre, membre et
     ancien président de la Commission du droit international des Nations
     Unies,
   comme agent adjoint, conseil et avocat ;
   M. Mathias Forteau, professeur à l’Université Lille 2,
   M. Jean-Marc Thouvenin, professeur à l’Université de Paris X-Nanterre,
     avocat au barreau de Paris, cabinet Sygna Partners,
   M. Samuel Wordsworth, membre du barreau d’Angleterre, Essex Court
     Chambers,
   comme conseils et avocats ;

6

585                      AHMADOU SADIO DIALLO (ARRÊT)

    M. Daniel Müller, chercheur au Centre de droit international de Nanterre
      (CEDIN), Université de Paris X-Nanterre,
    M. Luke Vidal, avocat au barreau de Paris, cabinet Sygna Partners,
    comme conseillers,
    et
la République démocratique du Congo,
représentée par
   S. Exc. M. Pierre Ilunga M’Bundu wa Biloba, ministre de la justice et garde
      des sceaux de la République démocratique du Congo,
   comme chef de la délégation ;
   S. Exc. M. Jacques Masangu-a-Mwanza, ambassadeur extraordinaire et
      plénipotentiaire de la République démocratique du Congo auprès du
      Royaume des Pays-Bas,
   comme agent ;
   Me Tshibangu Kalala, député national au Parlement congolais, avocat aux
      barreaux de Kinshasa et de Bruxelles, cabinet Tshibangu et associés,
   comme coagent, conseil et avocat ;
   M. André Mazyambo Makengo Kisala, professeur de droit international à
      l’Université de Kinshasa,
   comme conseil et avocat ;
   M. Yenyi Olungu, premier avocat général de la République, directeur de
      cabinet du ministre de la justice et garde des sceaux,
   M. Victor Musompo Kasongo, secrétaire particulier du ministre de la justice
      et garde des sceaux,
   M. Nsingi-zi-Mayemba, ministre conseiller à l’ambassade de la République
      démocratique du Congo aux Pays-Bas,
   M. Bamana Kalonji Jerry, deuxième conseiller à l’ambassade de la Répu-
      blique démocratique du Congo aux Pays-Bas,
   Me Kikangala Ngoie, avocat au barreau de Bruxelles,
   comme conseillers ;
   Me Kadima Mukadi, avocat au barreau de Kinshasa, cabinet Tshibangu et
      associés,
   Me Lufulwabo Tshimpangila, avocat au barreau de Bruxelles,
   Me Tshibwabwa Mbuyi, avocat au barreau de Bruxelles,
   comme assistants de recherche ;
   Mme Ngoya Tshibangu,
   comme assistante,

    LA COUR,
    ainsi composée,
    après délibéré en chambre du conseil,
    rend l’arrêt suivant :
  1. Le 28 décembre 1998, le Gouvernement de la République de Guinée
(dénommée ci-après la « Guinée ») a déposé au Greffe de la Cour une requête

7

586                      AHMADOU SADIO DIALLO (ARRÊT)

introductive d’instance contre la République démocratique du Congo (dénom-
mée ci-après la « RDC ») au sujet d’un différend relatif à de « graves violations
du droit international » qui auraient été commises « sur la personne d’un res-
sortissant guinéen ». La requête était constituée de deux parties, chacune signée
par le ministre des affaires étrangères guinéen. La première partie, intitulée
« requête » (ci-après : « requête (première partie) »), contenait un exposé succinct
de l’objet du différend, du titre de compétence de la Cour et des moyens de
droits invoqués. La seconde partie, intitulée « mémoire de la Guinée » (ci-après :
« requête (seconde partie) »), spécifiait les faits à l’origine du différend, dévelop-
pait les moyens de droit soulevés par la Guinée et indiquait les demandes de
celle-ci. Dans la requête (première partie), la Guinée soutenait que
        « M. Ahmadou Sadio Diallo, homme d’affaires de nationalité guinéenne,
      a[vait] été, après trente-deux (32) ans passés en République démocratique
      du Congo, injustement incarcéré par les autorités de cet Etat, spolié de ses
      importants investissements, entreprises et avoirs mobiliers, immobiliers et
      bancaires puis expulsé. »
La Guinée y ajoutait que
      « [c]ette expulsion [était] intervenue à un moment où M. Ahmadou
      Sadio Diallo poursuivait le recouvrement d’importantes créances détenues
      par ses entreprises sur l’Etat et les sociétés pétrolières qu’il abrite et dont il
      est actionnaire ».
  L’arrestation, la détention et l’expulsion de M. Diallo constitueraient, entre
autres, des violations
      « [du] principe du traitement des étrangers selon « le standard minimum de
      civilisation », [de] l’obligation de respect de la liberté et de la propriété des
      étrangers, [et de] la reconnaissance aux étrangers incriminés du droit à un
      jugement équitable et contradictoire rendu par une juridiction impartiale ».
Dans sa requête (première partie), la Guinée invoquait, pour fonder la compé-
tence de la Cour, les déclarations par lesquelles les deux Etats ont accepté la
juridiction obligatoire de celle-ci au titre du paragraphe 2 de l’article 36 du Sta-
tut de la Cour.
   2. Conformément au paragraphe 2 de l’article 40 du Statut, la requête a été
immédiatement communiquée au Gouvernement de la RDC par le greffier ; et,
conformément au paragraphe 3 de cet article, tous les Etats admis à ester
devant la Cour ont été informés de la requête.
   3. Par ordonnance du 25 novembre 1999, la Cour a fixé au 11 septembre
2000 la date d’expiration du délai pour le dépôt du mémoire de la Guinée et
au 11 septembre 2001 la date d’expiration du délai pour le dépôt du contre-
mémoire de la RDC. Par ordonnance du 8 septembre 2000, le président de la
Cour, à la demande de la Guinée, a reporté au 23 mars 2001 la date d’expira-
tion du délai pour le dépôt du mémoire ; la date d’expiration du délai pour le
dépôt du contre-mémoire a été reportée, par la même ordonnance, au 4 octobre
2002. La Guinée a dûment déposé son mémoire dans le délai ainsi prorogé.
   4. La Cour ne comptant sur le siège aucun juge de la nationalité des Parties,
chacune d’elles s’est prévalue du droit que lui confère le paragraphe 3 de l’ar-
ticle 31 du Statut de procéder à la désignation d’un juge ad hoc pour siéger en
l’affaire. La Guinée a désigné M. Mohammed Bedjaoui, et la RDC a désigné
M. Auguste Mampuya Kanunk’a-Tshiabo. Suite à la démission de M. Bedjaoui
le 10 septembre 2002, la Guinée a désigné M. Ahmed Mahiou.

8

587                    AHMADOU SADIO DIALLO (ARRÊT)

   5. Le 3 octobre 2002, dans le délai prescrit au paragraphe 1 de l’article 79 du
Règlement de la Cour dans sa version adoptée le 14 avril 1978, la RDC a sou-
levé des exceptions préliminaires portant sur la recevabilité de la requête de la
Guinée. Conformément au paragraphe 3 de l’article 79 du Règlement, la pro-
cédure sur le fond a alors été suspendue. Par ordonnance du 7 novembre 2002,
la Cour, compte tenu des circonstances particulières de l’espèce et de l’accord
des Parties, a fixé au 7 juillet 2003 la date d’expiration du délai pour la présen-
tation par la Guinée d’un exposé écrit contenant ses observations et conclu-
sions sur les exceptions préliminaires soulevées par la RDC. La Guinée a
déposé un tel exposé dans le délai fixé, et l’affaire s’est ainsi trouvée en état
pour ce qui est des exceptions préliminaires.
   6. Conformément au paragraphe 2 de l’article 53 de son Règlement, la Cour,
après s’être renseignée auprès des Parties, a décidé que des exemplaires des
pièces de procédure et des documents annexés seraient rendus accessibles au
public à l’ouverture de la procédure orale.
   7. Des audiences publiques ont été tenues entre le 27 novembre 2006 et le
1er décembre 2006, au cours desquelles ont été entendus en leurs plaidoiries et
réponses :
Pour la RDC :       S. Exc. M. Jacques Masangu-a-Mwanza,
                    Me Tshibangu Kalala,
                    M. André Mazyambo Makengo Kisala.
Pour la Guinée : M. Mohamed Camara,
                    M. Mathias Forteau,
                    M. Samuel Wordsworth,
                    M. Alain Pellet,
                    M. Jean-Marc Thouvenin.
   8. A l’audience du 28 novembre 2006, un membre de la Cour a posé une
question, à laquelle les Parties ont répondu oralement conformément au para-
graphe 4 de l’article 61 du Règlement.
   9. Par lettre en date du 1er décembre 2006, la Cour, agissant au titre du para-
graphe 1 de l’article 62 du Règlement, a demandé à la RDC de bien vouloir lui
communiquer certains documents additionnels.

                                         *
  10. Dans la requête (seconde partie), les demandes ci-après ont été formulées
par la Guinée :
       « En la forme : Recevoir la présente requête.
       Au fond : Ordonner aux autorités de la République démocratique du
     Congo à présenter des excuses officielles et publiques à l’Etat de Guinée
     pour les nombreux torts qu’elles lui ont causés en la personne de son res-
     sortissant Ahmadou Sadio Diallo ;
       Constater le caractère certain, liquide et exigible des créances réclamées ;
       Constater que ces créances doivent être endossées par l’Etat congolais,
     conformément aux principes de la responsabilité internationale et de la res-
     ponsabilité civile ;
       Condamner l’Etat congolais à verser à l’Etat de Guinée, pour le compte
     de son ressortissant Ahmadou Sadio Diallo, les sommes de
     31 334 685 888,45 dollars des Etats-Unis et 14 207 082 872,7 Z couvrant les
     préjudices financiers subis par ledit ressortissant ;

9

588                     AHMADOU SADIO DIALLO (ARRÊT)

         Verser également à l’Etat de Guinée des dommages-intérêts à hauteur
      de 15 % de la condamnation principale, soit 4 700 202 883,26 dollars et
      2 131 062 430,9 Z ;
         Adjuger à l’Etat requérant les intérêts bancaires et moratoires aux taux
      respectifs de 15 % et 26 % l’an courant de la fin de l’année 1995 jusqu’à la
      date du parfait paiement ;
         Condamner également ledit Etat à restituer au requérant tous les biens
      non valorisés répertoriés dans la rubrique des créances diverses ;
         Ordonner à la République démocratique du Congo de présenter dans un
      délai d’un mois un échéancier acceptable de remboursement de ces mon-
      tants ;
         A défaut de production de cet échéancier dans le délai indiqué ou en cas
      d’irrespect de celui qui serait produit, autoriser l’Etat de Guinée à saisir les
      biens de l’Etat congolais partout où ils se trouvent jusqu’à concurrence du
      principal et de l’accessoire de la condamnation ;
         Mettre les frais et dépens de la présente procédure à la charge de l’Etat
      congolais. » (Les italiques sont dans l’original.)
   11. Dans la procédure écrite, les conclusions ci-après ont été présentées par
les Parties :
Au nom du Gouvernement de la Guinée,
dans le mémoire au fond :
         « La République de Guinée a l’honneur de conclure à ce qu’il plaise à la
      Cour internationale de Justice de dire et juger :
      1) Que, en procédant à l’arrestation arbitraire et à l’expulsion de son res-
          sortissant, M. Ahmadou Sadio Diallo, en ne respectant pas, à cette occa-
          sion, son droit à bénéficier des dispositions de la convention de Vienne
          de [1963] sur les relations consulaires, en le soumettant à un traitement
          humiliant et dégradant, en le privant de l’exercice de ses droits de pro-
          priété et de direction des sociétés qu’il a fondées en RDC, en l’empêchant
          de poursuivre le recouvrement des nombreuses créances qui lui sont
          dues, à lui-même et auxdites sociétés, tant par la RDC elle-même que par
          d’autres co-contractants, en ne s’acquittant pas de ses propres dettes
          envers lui et envers ses sociétés, la République démocratique du Congo a
          commis des faits internationalement illicites qui engagent sa responsabi-
          lité envers la République de Guinée ;
      2) Que, de ce fait, la République démocratique du Congo est tenue à la
          réparation intégrale du préjudice subi par la République de Guinée en
          la personne de son ressortissant ;
      3) Que cette réparation doit prendre la forme d’une indemnisation cou-
          vrant l’ensemble des dommages causés par les faits internationalement
          illicites de la République démocratique du Congo, y compris le manque
          à gagner, et comprendre des intérêts.
         La République de Guinée prie en outre la Cour de bien vouloir l’auto-
      riser à présenter une évaluation du montant de l’indemnité qui lui est due
      à ce titre par la République démocratique du Congo dans une phase ulté-
      rieure de la procédure au cas où les deux Parties ne pourraient s’accorder
      sur son montant dans un délai de six mois suivant le prononcé de l’arrêt. »


10

589                     AHMADOU SADIO DIALLO (ARRÊT)

Au nom du Gouvernement de la RDC,
dans les exceptions préliminaires :
        « La République démocratique du Congo prie respectueusement la Cour
      de dire et juger que la requête de la République de Guinée est irrecevable,

      1) en raison du fait que la République de Guinée n’a pas qualité pour
         exercer la protection diplomatique en la présente instance, sa requête
         visant essentiellement à obtenir réparation pour des dommages résul-
         tant de la prétendue violation de droits de sociétés qui ne possèdent pas
         sa nationalité ;
      2) en raison du fait que, en tout état de cause, ni les sociétés concernées ni
         M. Diallo n’ont épuisé les voies de recours internes disponibles et effi-
         caces qui existaient au Zaïre, puis en République démocratique du
         Congo. »
Au nom du Gouvernement de la Guinée,
dans l’exposé écrit contenant ses observations et conclusions sur les exceptions
préliminaires soulevées par la RDC :
        « Pour les motifs exposés ci-dessus, la République de Guinée prie la
      Cour de bien vouloir :
        1. Rejeter les exceptions préliminaires soulevées par la République
      démocratique du Congo, et
        2. Déclarer la requête de la République de Guinée recevable. »
   12. Dans la procédure orale, les conclusions ci-après ont été présentées par
les Parties :
Au nom du Gouvernement de la RDC,
à l’audience du 29 novembre 2006 :
        « La République Démocratique du Congo prie respectueusement la Cour
      de dire et juger que la requête de la République de Guinée est irrecevable,

      1) en raison du fait que la République de Guinée n’a pas qualité pour
         exercer la protection diplomatique en la présente instance, sa requête
         visant essentiellement à obtenir la réparation pour des dommages résul-
         tant de la violation de droits de sociétés qui ne possèdent pas sa natio-
         nalité ;
      2) en raison du fait que, en tout état de cause, ni les sociétés concernées ni
         M. Diallo n’ont épuisé les voies de recours internes existants, dispo-
         nibles et efficaces en République démocratique du Congo. »
Au nom du Gouvernement de la Guinée,
à l’audience du 1er décembre 2006 :
         « Pour les motifs qui ont été exposés tant dans ses observations du
      7 juillet 2003 que lors des plaidoiries orales, la République de Guinée prie
      la Cour internationale de Justice de bien vouloir :
      1) rejeter les exceptions préliminaires soulevées par la République démo-
          cratique du Congo ;
      2) déclarer la requête de la République de Guinée recevable ; et

11

590                      AHMADOU SADIO DIALLO (ARRÊT)

      3) fixer les délais relatifs à la suite de la procédure. »

                                        * * *

   13. La Cour commencera par décrire brièvement le contexte factuel
dans lequel s’inscrit la présente affaire.
   14. Les Parties se sont accordées dans leurs écritures sur les faits sui-
vants. M. Ahmadou Sadio Diallo, citoyen guinéen, s’est installé en RDC
(dénommée « Congo » de 1960 à 1971, puis « Zaïre » de 1971 à 1997) en
1964. En 1974, il y a créé la société d’import/export Africom-Zaïre, une
société privée à responsabilité limitée (ci-après : « SPRL ») de droit zaïrois,
enregistrée au registre du commerce de la ville de Kinshasa, et dont il
devint le gérant. En 1979, M. Diallo étendit ses activités en participant,
en tant que gérant de la société Africom-Zaïre et avec l’appui de deux
partenaires privés, à la création d’une nouvelle SPRL de droit zaïrois spé-
cialisée dans le transport de marchandises par conteneurs. Le capital de
cette nouvelle société, dénommée Africontainers-Zaïre, était détenu à
hauteur de 40 % par M. Zala, de nationalité zaïroise, à hauteur de 30 %
par Mme Dewast, de nationalité française, et à hauteur de 30 % par la
société Africom-Zaïre. Elle fut également enregistrée au registre du com-
merce de la ville de Kinshasa. En 1980, les deux associés de la société
Africom-Zaïre dans la société Africontainers-Zaïre se retirèrent de cette
dernière. Les parts sociales (voir paragraphe 25 ci-dessous) de la société
Africontainers-Zaïre furent dès lors réparties comme suit : 60 % à la
société Africom-Zaïre et 40 % à M. Diallo. M. Diallo devint à la même
époque le gérant de la société Africontainers-Zaïre. Vers la fin des
années quatre-vingt, les relations des sociétés Africom-Zaïre et Afri-
containers-Zaïre avec leurs partenaires commerciaux commencèrent à
se dégrader. Les deux sociétés entreprirent dès ce moment, par l’inter-
médiaire de leur gérant, M. Diallo, divers recours, y compris judiciaires,
pour tenter de recouvrer des créances alléguées. Les différents litiges
opposant Africom-Zaïre et Africontainers-Zaïre à leurs partenaires com-
merciaux se sont poursuivis tout au long des années quatre-vingt-dix et
restent pour l’essentiel non résolus à ce jour. La société Africom-Zaïre
réclame ainsi à la RDC l’apurement d’une dette (reconnue par la RDC)
issue du non-paiement de livraisons de papier-listing à l’Etat zaïrois entre
1983 et 1986. Un autre conflit, relatif à des arriérés ou trop-perçus de
loyer, oppose Africom-Zaïre à la société Plantation Lever au Zaïre
(« PLZ »). Quant à la société Africontainers-Zaïre, elle est en litige avec
les sociétés Zaïre Fina, Zaïre Shell et Zaïre Mobil Oil, ainsi qu’avec
l’Office national des transports (« ONATRA ») et la Générale des car-
rières et des mines (« Gécamines ») ; ces litiges ont trait, pour l’essentiel, à
des violations alléguées de clauses contractuelles d’exclusivité, ainsi qu’au
chômage, à l’usage abusif et à la destruction ou la perte de conteneurs.
   15. La Cour estime que les faits suivants sont également établis. Le
31 octobre 1995, le premier ministre zaïrois prit un décret d’expulsion à
l’encontre de M. Diallo. Aux termes dudit décret, l’expulsion était moti-

12

591                   AHMADOU SADIO DIALLO (ARRÊT)


vée par le fait que « la présence et la conduite [de M. Diallo] avaient com-
promis et continu[ai]ent de compromettre l’ordre public zaïrois, spéciale-
ment en matière économique, financière et monétaire ». Le 31 janvier
1996, M. Diallo, qui avait fait l’objet d’une arrestation préalable, fut ren-
voyé du territoire zaïrois et reconduit en Guinée par la voie aérienne. Cet
éloignement du territoire zaïrois fut acté et notifié à M. Diallo sous la
forme d’un procès-verbal de refoulement pour « séjour irrégulier », établi
à l’aéroport de Kinshasa le même jour.

                                      *
   16. La Guinée et la RDC ont par ailleurs maintenu, tout au long de la
procédure, des points de vue divergents sur un certain nombre d’autres faits.
   17. En ce qui concerne les circonstances particulières de l’arrestation,
de la détention et de l’expulsion de M. Diallo, la Guinée soutient que, le
5 novembre 1995, M. Diallo a été « mis clandestinement aux arrêts sans
aucune forme de procès ou même d’interrogatoire ». Il serait resté enfermé
pendant une première période de deux mois, puis aurait été relâché le
10 janvier 1996, « [s]uite à l’intervention du président [zaïrois] lui-même »,
pour être ensuite « immédiatement repris et emprisonné durant deux
semaines [de plus] » avant d’être expulsé. M. Diallo aurait ainsi été détenu
pendant soixante-quinze jours au total. La Guinée ajoute qu’il a subi de
mauvais traitements en prison et qu’il « [a été] privé du bénéfice de la
convention de Vienne de 1963 sur les relations consulaires ». Depuis son
expulsion, M. Diallo serait sans ressources et ne pourrait plus exercer ses
fonctions de dirigeant, ni ses droits liés à sa qualité d’actionnaire des
sociétés Africom-Zaïre et Africontainers-Zaïre.
   18. La Guinée soutient encore que l’arrestation, la détention et l’expul-
sion de M. Diallo constituent l’aboutissement d’une politique de la RDC
visant à empêcher M. Diallo de recouvrer les créances dues à ses sociétés,
y compris celles reconnues par la justice. Selon la Guinée, avant d’arrêter
M. Diallo et de l’expulser en janvier 1996, les autorités congolaises
s’étaient, en effet, ingérées à de multiples reprises dans les affaires des
sociétés de M. Diallo. La Guinée souligne que M. Diallo avait déjà été
victime d’une première incarcération d’une durée d’une année, en 1988, à
la suite de sa tentative de recouvrement des créances dues par l’Etat zaï-
rois à la société Africom-Zaïre. La Guinée invoque également certaines
mesures prises par la RDC dans le courant de l’année 1995 pour « sus-
pendre arbitrairement les procédures internes d’exécution de décisions
rendues en faveur des sociétés de M. Diallo ». Elle explique ainsi que
      « l’exécution de l’arrêt rendu [par le tribunal de grande instance de
      Kinshasa] dans l’affaire Africontainers[-Zaïre] c. Zaïre Shell [avait
      été] suspendue, le 13 septembre [1995], sur ordre du [vice-]ministre de
      la justice [zaïrois], sans aucune base juridique ».
Après cette suspension, une saisie-exécution aurait bien eu lieu contre
Zaïre Shell mais, « le 13 octobre [1995], il [aurait été] procédé, en dehors

13

592                   AHMADOU SADIO DIALLO (ARRÊT)


de tout cadre légal, sur « instructions verbales » du ministre de la justice,
à une nouvelle mainlevée, cette fois-ci définitive, des saisies-exécutions ».
La Guinée ajoute par ailleurs que l’arrestation, la détention et l’expulsion
de M. Diallo ont eu lieu alors même que les sociétés Zaïre Shell, d’une
part, et Zaïre Fina et Zaïre Mobil Oil, d’autre part, s’étaient adressées au
ministre de la justice zaïrois, par des lettres en date, respectivement, du
29 août 1995 et du 15 novembre 1995, afin de « sollicit[er] l’intervention
du gouvernement pour prévenir les cours et tribunaux des agissements de
M. Ahmadou Sadio Diallo dans son entreprise de déstabilisation des socié-
tés commerciales ».
   19. La RDC rejette ces allégations de la Guinée et affirme que la durée
et les conditions de la détention de M. Diallo dans le cadre de la procé-
dure d’expulsion ont été conformes au droit zaïrois. La durée de déten-
tion légale de huit jours au maximum n’aurait en particulier pas été
dépassée. La RDC ajoute que la mesure d’expulsion de M. Diallo était
justifiée par les revendications financières de plus en plus exorbitantes et
« manifestement dépourvu[e]s de fondement » que celui-ci avait formulées
à l’encontre d’entreprises publiques zaïroises et de sociétés privées opé-
rant au Zaïre, et par la campagne de désinformation qu’il y avait initiée
« à destination des plus hautes instances de l’Etat zaïrois, mais aussi de
très hautes personnalités étrangères ». La RDC souligne que
      « la somme totale que M. Diallo prétendait être due aux sociétés
      dont il était le dirigeant se montait à plus de 36 milliards de dollars
      des Etats-Unis ..., ce qui représente près de trois fois le montant de la
      dette extérieure totale de la [RDC] ».
Elle ajoute qu’« il est en outre apparu aux autorités zaïroises que M. Diallo
avait été impliqué dans certains trafics de devises, et s’était par ailleurs
rendu coupable de plusieurs tentatives de corruption ». Les actions de
M. Diallo auraient donc risqué d’affecter gravement non seulement le
bon fonctionnement des entreprises concernées, mais aussi l’ordre public
zaïrois.
   20. La RDC conteste par ailleurs s’être ingérée dans les affaires des
sociétés Africom-Zaïre et Africontainers-Zaïre et que l’expulsion de
M. Diallo ait eu pour but d’empêcher celles-ci de mener à terme les pro-
cédures judiciaires qu’elles avaient entamées pour recouvrer leurs
créances. La RDC ne nie pas que le ministre de la justice ait ordonné, en
septembre 1995, la suspension de l’exécution de l’arrêt rendu par le tribu-
nal de grande instance de Kinshasa dans l’affaire Africontainers-Zaïre c.
Zaïre Shell. Elle explique cependant que, « lorsque l’exécution d’une déci-
sion judiciaire est susceptible ... d’entraîner des graves désordres publics »,
le droit zaïrois autorise le ministre de la justice à « suspendre son exécution
et [à] demander à l’Inspectorat général des services judiciaires d’en vérifier
la régularité ». Elle ajoute que ce type de procédure, « [qui] se retrouve ...
dans plusieurs Etats africains », n’est « en rien contraire au principe de la
séparation des pouvoirs tel qu’il est conçu dans cette région du monde ».
La RDC précise qu’en l’espèce la suspension de l’exécution de l’arrêt sus-

14

593                   AHMADOU SADIO DIALLO (ARRÊT)


visé « a été de très courte durée », puisque quelques jours après celle-ci le
ministre de la justice a « invité le président de la Cour d’appel à « prendre
les dispositions utiles pour exécuter » l’arrêt ... [au motif qu’]« il n’y avait
aucun mal-jugé manifeste » ». La RDC insiste au demeurant sur le fait que
l’on ne peut confondre M. Diallo avec les sociétés Africom-Zaïre et Afri-
containers-Zaïre, que celles-ci ont en effet des personnalités juridiques dis-
tinctes, et que les mesures prises à l’encontre de M. Diallo ne peuvent être
assimilées à des mesures contre les sociétés. Ces dernières seraient en par-
ticulier restées entièrement libres de poursuivre toutes les procédures judi-
ciaires qu’elles avaient entamées, après l’expulsion de M. Diallo, ce qu’elles
auraient fait en l’occurrence, selon la RDC.
   21. A l’audience, la RDC a en outre fait état de divers problèmes qui se
poseraient en relation avec la société Africom-Zaïre. Ainsi, en réponse à la
question posée par le juge Bennouna à la fin du premier tour de plaidoiries,
tendant à obtenir des deux Parties une clarification sur le point de savoir
      « si la législation de la République démocratique du Congo ou la
      jurisprudence des tribunaux de ce pays autoris[ai]ent la création
      d’une société privée à responsabilité limitée avec un actionnaire
      unique et par une seule personne » (voir paragraphe 8 ci-dessus),
la RDC a exposé que « la législation congolaise en vigueur n’autoris[ait]
pas la création d’une société privée à responsabilité limitée par une seule
personne » et que M. Diallo ne pouvait, en conséquence, être, comme le
prétendait la Guinée, l’unique associé de la société Africom-Zaïre.
   22. La RDC fit ensuite valoir, pour la première fois, que M. Diallo
n’était, en réalité, pas du tout associé de la société Africom-Zaïre. Elle
invoqua à l’appui de cette affirmation, et produisit à l’audience, les statuts
d’une société dénommée « Africom », qu’elle déclara n’avoir découverts
que quelques jours auparavant dans les archives du registre du commerce
de la ville de Kinshasa. Après la clôture de la procédure orale, la Cour,
agissant au titre de l’article 62 du Règlement, pria la RDC de lui faire
tenir les statuts de la société « Africom-Zaïre » ; en réponse, la RDC fit
parvenir au Greffe, par lettre du 20 décembre 2006, un document identi-
que à celui qu’elle avait produit à l’audience, accompagné d’une note indi-
quant qu’elle n’avait pu trouver de référence, dans le registre du com-
merce de la ville de Kinshasa, à la société Africom-Zaïre. Après que la
Guinée eut présenté certaines observations sur cette correspondance et ses
annexes, la RDC communiqua à la Cour, par lettre du 31 janvier 2007,
certains commentaires en réponse, aux termes desquels elle reconnaissait
que la société Africom-Zaïre avait bien existé et avait été inscrite au re-
gistre du commerce de la ville de Kinshasa, mais expliquait que ladite socié-
té avait cessé toutes ses activités depuis le milieu des années quatre-vingt.
Et la RDC de préciser dans cette lettre que « selon le droit congolais, une
société commerciale qui se trouve dans une telle situation [d’inactivité] est
automatiquement radiée du registre du commerce pour cessation d’activi-
tés » si bien qu’il était « fort possible que [le] dossier [d’Africom-Zaïre] ait
été déclassé, égaré ou détruit par les services administratifs [congolais] ».

15

594                   AHMADOU SADIO DIALLO (ARRÊT)


   23. Tout en admettant que la législation congolaise n’autorise pas la
création d’une SPRL par une seule personne, la Guinée a pour sa part
rejeté, dans le cadre de sa réponse à la question posée par le juge Ben-
nouna (voir paragraphes 8 et 21 ci-dessus), l’argumentation de la RDC
selon laquelle M. Diallo ne pouvait pas être actionnaire unique de la
société Africom-Zaïre. Elle a soutenu que « le fait de ne pas pouvoir créer
une société unipersonnelle n’empêche nullement ... une société de devenir
unipersonnelle par la suite » et s’est référée à cet effet au décret du 6 mars
1951 instituant le registre du commerce du Zaïre, qui « ne mentionne pas
le cas ... de la société devenant unipersonnelle comme un cas dans lequel
il faudrait procéder à la radiation de l’immatriculation au registre du
commerce ».
   24. La Guinée a par ailleurs noté que le document mentionné par la
RDC à l’audience et communiqué à la Cour concerne une autre société,
qui « n’a[urait] aucun lien avec celle de M. Diallo ». Elle en veut pour
preuve que les domiciles des sièges sociaux des deux sociétés, leurs
numéros respectifs d’immatriculation au registre du commerce ainsi que
leurs gérants ne sont pas les mêmes, et que leur objet social et leur date
de constitution sont également différents. La Guinée a fait valoir que
« l’existence même de [la] société [Africom-Zaïre] et de ses statuts n’[était]
pas contestable ». Elle a souligné à cet égard que la validité du dépôt des
statuts de ladite société avait été confirmée par le ministère public
devant la Cour suprême de justice de la RDC, et elle a invoqué « [de]
nombreux documents officiels émanant d’autorités zaïroises » qui recon-
naissent que « M. Diallo est le gérant de la société Africom-Zaïre ». La
Guinée a enfin soutenu que la RDC avait admis non seulement l’exis-
tence des deux sociétés en cause, mais aussi le fait que M. Diallo était
« devenu, dans les faits, le seul dirigeant de ces deux sociétés de droit
zaïrois ».

                                    *   *
  25. La Cour relève, à titre liminaire, que les sociétés Africom-Zaïre et
Africontainers-Zaïre sont des sociétés privées à responsabilité limitée
(SPRL) de droit congolais, à savoir des sociétés
      « que forment des personnes, n’engageant que leur apport, qui ne
      [font] pas publiquement appel à l’épargne et dont les parts obliga-
      toirement uniformes et nominatives ne sont pas librement transmis-
      sibles » (article 36 du décret du 27 février 1887 sur les sociétés com-
      merciales).
D’après la législation congolaise, les détenteurs des parts sociales des
SPRL, tels que M. Diallo, sont appelés des « associés » (voir par exemple
les articles 43, 44, 45 et 51 du décret du 27 février 1887). Dans leurs écri-
tures et à l’audience, les Parties ont cependant fréquemment usé du terme
générique « actionnaire » lorsqu’elles entendaient viser la qualité d’associé
de M. Diallo dans les deux sociétés susmentionnées. Compte tenu de ce

16

595                    AHMADOU SADIO DIALLO (ARRÊT)


qui précède, la Cour utilisera de préférence, dans le présent arrêt, la déno-
mination « associé », sauf lorsqu’elle fera référence à l’argumentation des
Parties et que celles-ci auront, elles-mêmes, employé le mot « actionnaire »
de manière générique.

                                      *   *
   26. La Cour observe que le différend qui oppose la Guinée à la RDC
comporte de nombreux aspects et que les Parties ont plutôt mis l’accent
sur tel ou tel de ces aspects aux différents stades de la procédure.
   27. Ainsi, la plus grande partie de la requête de la Guinée se rapporte
aux litiges opposant les sociétés Africom-Zaïre et Africontainers-Zaïre à
leurs partenaires commerciaux publics et privés. La Guinée y consacre en
particulier de longs développements à la description des créances qui
seraient dues à ces sociétés et à M. Diallo ainsi qu’aux motifs de droit
pour lesquels la RDC serait redevable de toutes ces créances en l’espèce.
Les demandes formulées par la Guinée dans sa requête (seconde partie)
visent elles aussi, essentiellement, le remboursement de ces créances (voir
paragraphe 10 ci-dessus).
   28. La Guinée n’en précise pas moins également, dans sa requête,
qu’elle entend exercer sa protection diplomatique, en faveur de M. Diallo,
« dans le dessein de voir [la Cour] condamner la [RDC] pour les graves
violations du droit international qu’elle a commises sur [sa] personne ».
Elle expose que la RDC a violé
      « le principe du traitement des étrangers selon « le standard minimum
      de civilisation », l’obligation de respect de la liberté et de la propriété
      des étrangers, [et] la reconnaissance aux étrangers incriminés du
      droit à un jugement équitable et contradictoire rendu par une juri-
      diction impartiale ».
A l’appui de ces réclamations, la Guinée invoque « [les] multiples conven-
tions internationales relatives à la condition des étrangers et à la libre
circulation des biens et des personnes », et en particulier la déclaration
universelle des droits de l’homme du 10 décembre 1948 et le pacte inter-
national relatif aux droits civils et politiques du 19 décembre 1966. Elle
précise « que ces différentes violations des droits de l’homme s’analysent
comme des atteintes aux normes du jus cogens ».
   29. Dans son mémoire au fond, la Guinée évoque encore dans une
large mesure la question des créances qui seraient dues aux sociétés Afri-
com-Zaïre et Africontainers-Zaïre et à M. Diallo. Elle y met néanmoins
un accent nouveau sur l’exercice de sa protection diplomatique en faveur
de M. Diallo et précise qu’elle
      « prend fait et cause pour l’un de ses nationaux, et agit pour faire
      respecter les droits propres de celui-ci en tant que personne et en tant
      qu’actionnaire et dirigeant des sociétés qu’il a fondées ... et dont il
      est l’unique ou le principal propriétaire, à l’exclusion des droits dis-
      tincts que pourraient détenir ces sociétés à l’encontre de la RDC ».

17

596                   AHMADOU SADIO DIALLO (ARRÊT)


La Guinée classe les droits de M. Diallo dont elle cherche à exercer la
protection en deux catégories distinctes, selon leur nature. Dans la pre-
mière, elle regroupe les droits de M. Diallo en tant qu’individu, parmi
lesquels, outre ceux mentionnés dans la requête, le droit de M. Diallo de
ne pas faire l’objet d’un traitement inhumain et dégradant et son droit de
bénéficier des dispositions de la convention de Vienne de 1963 sur les
relations consulaires, droits qui auraient tous deux été violés lors de son
arrestation, de sa détention et de son expulsion. La Guinée place dans la
seconde catégorie de droits qu’elle entend protéger les droits propres dont
M. Diallo jouirait en tant qu’actionnaire des sociétés Africom-Zaïre et
Africontainers-Zaïre (droits parfois également qualifiés par la Guinée de
« droits d’actionnaire »), et en particulier son droit de surveiller, de contrô-
ler et de gérer ces sociétés.
   30. La Guinée affirme également dans sa requête qu’elle cherche à
protéger, outre M. Diallo, « les sociétés qu’il a créées et qui lui appar-
tiennent ». Dans son mémoire au fond, elle précise qu’elle entend exercer
sa protection diplomatique en faveur de M. Diallo par « substitution » aux
sociétés Africom-Zaïre et Africontainers-Zaïre. La Guinée explique que,
par les termes « substitution » ou « protection par substitution », elle vise
le droit d’un Etat d’exercer sa protection diplomatique en faveur de ses
nationaux, actionnaires d’une société étrangère, lorsque cette société a été
victime d’actes illicites commis par l’Etat en vertu de la législation duquel
elle a été constituée. Ainsi, la Guinée ne se limiterait plus à exercer la pro-
tection de M. Diallo pour les atteintes à ses droits propres en tant
qu’actionnaire des sociétés Africom-Zaïre et Africontainers-Zaïre, mais
viserait plutôt à protéger ce dernier « à raison des préjudices subis par
[ces] sociétés [elles-mêmes] ».
   31. En définitive, la Guinée entend, par son action, exercer sa protec-
tion diplomatique en faveur de M. Diallo à raison de la violation de trois
catégories de droits qui aurait accompagné son arrestation, sa détention
et son expulsion, ou en découlerait : ses droits individuels en tant que
personne, ses droits propres d’associé des sociétés Africom-Zaïre et Afri-
containers-Zaïre, et les droits desdites sociétés, par « substitution ».

                                     *   *
   32. Pour établir la compétence de la Cour, la Guinée invoque les
déclarations faites par les Parties en vertu du paragraphe 2 de l’article 36
du Statut. La RDC reconnaît que ces déclarations sont suffisantes pour
fonder la compétence de la Cour dans la présente instance. La RDC
conteste néanmoins la recevabilité de la requête guinéenne et soulève à
cette fin deux exceptions préliminaires. Selon la RDC, la Guinée n’aurait
tout d’abord pas qualité pour agir en l’espèce dans la mesure où les droits
dont elle cherche à assurer la protection seraient des droits appartenant
aux sociétés Africom-Zaïre et Africontainers-Zaïre, de nationalité congo-
laise, et non à M. Diallo. La Guinée ne pourrait, ensuite, pas non plus
exercer sa protection diplomatique au motif que ni M. Diallo, ni lesdites

18

597                  AHMADOU SADIO DIALLO (ARRÊT)


sociétés n’auraient épuisé les voies de recours ouvertes dans l’ordre juri-
dique interne congolais afin d’obtenir réparation des préjudices dont la
Guinée fait état devant la Cour.

                                   * * *
  33. La Cour examinera maintenant les exceptions préliminaires d’irre-
cevabilité soulevées par la RDC pour chacune des différentes catégories
de droits dont la Guinée allègue la violation en l’espèce.

                                    *   *
   34. La Cour se penchera d’abord sur la question de la recevabilité de
la requête de la Guinée en ce qu’elle a trait à la protection des droits de
M. Diallo en tant qu’individu.
   35. Selon la RDC, les demandes de la Guinée relatives aux droits de
M. Diallo en tant qu’individu ne sont pas recevables car celui-ci « n’[a
pas] épuisé les voies de recours internes disponibles et efficaces qui exis-
taient au Zaïre, puis en République démocratique du Congo ». Si cette
exception présentée par la RDC dans ses écritures et à l’audience est
formulée de façon très générale, la RDC n’en a cependant développé
qu’un seul aspect au cours de la présente procédure : celui de l’expulsion
du territoire congolais dont il a fait l’objet.
   36. A cet égard, la RDC soutient qu’il y avait dans son ordre juridique
interne des voies de recours disponibles et efficaces que M. Diallo aurait
dû épuiser avant de voir sa cause endossée par la Guinée. Elle relève tout
d’abord que, contrairement à ce que prétend la Guinée, l’expulsion de
M. Diallo du territoire a été régulière. La RDC reconnaît que le procès-
verbal signé par le fonctionnaire du service d’immigration utilise « malen-
contreusement » le terme « refoulement » au lieu d’« expulsion ». Elle ne
conteste pas davantage l’affirmation de la Guinée selon laquelle le droit
congolais prévoit que les mesures de refoulement ne sont pas susceptibles
de recours. La RDC souligne cependant que, « en dépit de cette erreur, il
est incontestable ... qu’il s’agi[ssait] bien d’une expulsion et non de refou-
lement ». La qualification de refoulement n’aurait dès lors pas été destinée
à priver M. Diallo de recours. Bien au contraire, selon la RDC, « si
M. Diallo avait introduit un recours auprès des autorités congolaises
pour obtenir l’autorisation de revenir en RDC, ce recours [n’aurait] pas
[été] dépourvu de toute chance de succès ». La RDC invoque un principe
général de droit congolais selon lequel une demande de reconsidération
d’une décision pourrait toujours être adressée à l’autorité qui a pris la
mesure concernée et, le cas échéant, à l’autorité hiérarchiquement supé-
rieure. Elle soutient que M. Diallo n’a jamais prié les autorités compé-
tentes de reconsidérer leur position afin de lui permettre de retourner sur
le territoire congolais. D’après la RDC, une telle démarche aurait eu des
chances d’aboutir, tout particulièrement après le changement de régime
qui s’est produit dans le pays en 1997. L’efficacité des recours introduits

19

598                   AHMADOU SADIO DIALLO (ARRÊT)


contre des mesures d’expulsion en RDC serait en outre confirmée par une
pratique abondante, la RDC se référant à cette fin à deux exemples
de recours formés par des ressortissants étrangers contre une mesure
d’éloignement du territoire zaïrois, qui ont mené à la levée de la mesure
concernée.
   37. La Guinée rétorque que, « [a]près huit ans de procédure, la RDC
s’est montrée incapable ne serait-ce que d’évoquer une véritable voie de
recours, qui aurait été disponible pour M. Diallo », en ce qui concerne la
violation de ses droits en tant qu’individu. S’agissant de l’expulsion du
territoire congolais dont M. Diallo a été la victime, elle explique qu’il
n’existait de voies de recours efficaces ni au Zaïre, ni, plus tard, en RDC,
à l’encontre de cette mesure. Elle rappelle à cet égard que le décret
d’expulsion qui frappait M. Diallo a été exécuté par le biais d’une mesure
qualifiée de refoulement et que « selon l’article 13 de l’ordonnance-loi du
12 septembre 1983 relative à la police des étrangers [au Zaïre] : « [la]
mesure de refoulement est sans recours » ». La Guinée ajoute que la pos-
sibilité pour M. Diallo de s’adresser à l’autorité zaïroise auteur de la
mesure d’expulsion ne constitue « pas[, en toute hypothèse,] un recours au
sens de la règle de l’épuisement des voies de recours internes ». Elle pré-
cise que, au contraire, il ne s’agit là que d’une « procédure extralégale qui
se qualifie comme un appel à la mansuétude des autorités gouvernemen-
tales ». Or, selon la Guinée, « [l]es recours administratifs ou autres qui ne
sont ni judiciaires ni quasi judiciaires et ont un caractère discrétionnaire
ne sont ... pas pris en compte par la règle de l’épuisement des recours
internes ». La Guinée observe au surplus que les deux exemples de recours
contre des expulsions invoqués par la RDC à l’appui de sa position ne
sont pas pertinents, étant donné qu’il s’agissait, dans l’un des cas, d’une
expulsion pour motif d’immigration illégale, susceptible d’un recours
gracieux, et dans l’autre d’une « mesure d’indésirabilité » dont le décret
portant levée ne précise pas la motivation.
   38. La Guinée soutient encore que, quand bien même certaines voies
de recours auraient en théorie été ouvertes à M. Diallo dans l’ordre juri-
dique congolais, celles-ci ne lui auraient en tout état de cause offert, à
l’époque des faits, aucune possibilité raisonnable de protection. La Gui-
née relève ainsi que l’expulsion de M. Diallo avait précisément eu pour
but de l’empêcher d’exercer des recours en justice et fait valoir que
      « si un Etat choisit délibérément de placer un étranger en dehors de
      son territoire ... parce que cet étranger exerce des recours internes,
      cet Etat ne peut alors plus raisonnablement exiger de cet étranger
      qu’il recoure aux seules voies de droit disponibles sur son territoire ».
Elle note enfin que toute démarche de M. Diallo aurait été vouée à
l’échec du fait de l’animosité personnelle de certains membres du Gou-
vernement congolais envers M. Diallo.


                                       *
20

599                   AHMADOU SADIO DIALLO (ARRÊT)


  39. La Cour rappellera que, selon le droit international coutumier, tel
que reflété à l’article premier du projet d’articles de la Commission du
droit international (ci-après : la « CDI ») sur la protection diplomatique,
celle-ci
      « consiste en l’invocation par un Etat, par une action diplomatique
      ou d’autres moyens de règlement pacifique, de la responsabilité d’un
      autre Etat pour un préjudice causé par un fait internationalement
      illicite dudit Etat à une personne physique ou morale ayant la natio-
      nalité du premier Etat en vue de la mise en œuvre de cette respon-
      sabilité » (article premier du projet d’articles sur la protection diplo-
      matique adopté par la CDI à sa cinquante-huitième session (2006),
      rapport de la CDI, doc. A/61/10, p. 24).
En raison de l’évolution matérielle du droit international, au cours de ces
dernières décennies, dans le domaine des droits reconnus aux personnes,
le champ d’application ratione materiae de la protection diplomatique, à
l’origine limité aux violations alléguées du standard minimum de traite-
ment des étrangers, s’est étendu par la suite pour inclure notamment les
droits de l’homme internationalement garantis.
    40. En l’espèce, la Guinée prétend exercer sa protection diplomatique
en faveur de M. Diallo en raison de la violation des droits de celui-ci que
la RDC aurait commise du fait de son arrestation, de sa détention et de
son expulsion, violation qui aurait constitué un acte internationalement
illicite de cet Etat mettant en cause sa responsabilité. Il appartient donc à
la Cour d’examiner si le demandeur satisfait aux conditions de l’exercice
de la protection diplomatique, à savoir si M. Diallo a la nationalité de la
Guinée et s’il a épuisé les voies de recours internes disponibles en RDC.

   41. La Cour relèvera pour commencer qu’il n’est pas contesté par la
RDC que M. Diallo a seulement la nationalité guinéenne et qu’il a pos-
sédé celle-ci de manière continue de la date du préjudice allégué jusqu’à la
date d’introduction de l’instance. Les Parties ont en revanche consacré
de longs échanges à la question de l’épuisement des voies de recours
internes.
   42. Comme la Cour l’a indiqué dans l’affaire de l’Interhandel (Suisse
c. Etats-Unis d’Amérique),
      « [l]a règle selon laquelle les recours internes doivent être épuisés
      avant qu’une procédure internationale puisse être engagée est une
      règle bien établie du droit international coutumier ; elle a été géné-
      ralement observée dans les cas où un Etat prend fait et cause pour
      son ressortissant dont les droits auraient été lésés dans un autre Etat
      en violation du droit international. Avant de recourir à la juridiction
      internationale, il a été considéré en pareil cas nécessaire que l’Etat où
      la lésion a été commise puisse y remédier par ses propres moyens,
      dans le cadre de son ordre juridique interne. » (C.I.J. Recueil 1959,
      p. 27.)

21

600                  AHMADOU SADIO DIALLO (ARRÊT)


   43. Les Parties ne remettent pas en cause la règle de l’épuisement des
voies de recours internes ; elles sont en revanche en désaccord sur la ques-
tion de savoir s’il existait effectivement des recours internes, dans le sys-
tème juridique congolais, que M. Diallo aurait dû épuiser avant que sa
cause ne puisse être endossée par la Guinée devant la Cour.
   44. En matière de protection diplomatique, c’est au demandeur qu’il
incombe de prouver que les voies de recours internes ont bien été épuisées
ou d’établir que des circonstances exceptionnelles dispensaient la per-
sonne prétendument lésée et dont il entend assurer la protection d’épuiser
les recours internes disponibles (cf. Elettronica Sicula S.p.A. (ELSI)
(Etats-Unis d’Amérique c. Italie), C.I.J. Recueil 1989, p. 43-44, par. 53).
Quant au défendeur, il lui appartient de convaincre la Cour qu’il existait
dans son ordre juridique interne des recours efficaces qui n’ont pas été
épuisés (cf. ibid., p. 46, par. 59). En l’espèce, il revient donc à la Guinée
d’établir que M. Diallo a épuisé les voies de recours internes disponibles
ou, le cas échéant, de démontrer que des circonstances exceptionnelles
ont justifié qu’il ne l’ait pas fait ; il incombe en revanche à la RDC de
prouver l’existence, dans son ordre juridique interne, de voies de recours
disponibles et efficaces contre la mesure d’éloignement du territoire dont
M. Diallo a fait l’objet et qui n’auraient pas été épuisées par ce dernier.
   45. La Cour rappellera à ce stade que, dans son mémoire au fond, la
Guinée a exposé en détail les violations du droit international que la
RDC aurait commises à l’égard de M. Diallo. Elle y invoque ainsi, entre
autres, le fait que M. Diallo aurait été arrêté et détenu de manière arbi-
traire à deux reprises, en 1988 d’abord, et en 1995 ensuite. Elle précise
que, lors de ces détentions, il aurait subi des traitements inhumains et
dégradants, et ajoute que les droits qu’il tire de la convention de Vienne
de 1963 sur les relations consulaires n’auraient pas été respectés. La Cour
observe cependant que la Guinée n’a consacré aucun développement à la
question de la recevabilité de ses demandes relatives à des traitements
inhumains et dégradants ou à la convention de Vienne de 1963 sur les
relations consulaires. Comme la Cour a déjà eu l’occasion de le noter
(voir paragraphe 36), la RDC s’est pour sa part attachée, au cours de la
présente instance, à démontrer, sur le plan institutionnel, l’existence dans
son ordre juridique interne de recours contre la mesure d’éloignement qui
a frappé M. Diallo. La RDC s’est abstenue, en revanche, de traiter de la
question de l’épuisement des voies de recours internes en ce qui concerne
l’arrestation de M. Diallo, sa détention ou encore les violations alléguées
de ses autres droits, en tant qu’individu, qui auraient découlé de ces
mesures ainsi que de son expulsion, ou les auraient accompagnées. A la
lumière des considérations qui précèdent, la Cour n’abordera la question
des voies de recours internes qu’en ce qui concerne l’expulsion de
M. Diallo.
   46. La Cour rappelle à cet égard que, comme cela a été reconnu par les
deux Parties et comme le confirme le procès-verbal établi le 31 janvier
1996 par l’agence nationale d’immigration du Zaïre, cette expulsion, au
moment de son exécution, a été qualifiée de mesure de « refoulement ».

22

601                  AHMADOU SADIO DIALLO (ARRÊT)


Or, il apparaît que les mesures de refoulement ne sont pas susceptibles de
recours en droit congolais. L’article 13 de l’ordonnance-loi no 83-033 du
12 septembre 1983, relative à la police des étrangers, spécifie en effet
expressément que la « mesure [de refoulement] est sans recours ». La Cour
estime que la RDC ne saurait aujourd’hui se prévaloir du fait qu’une
erreur aurait été commise par ses services administratifs au moment du
« refoulement » de M. Diallo pour prétendre que celui-ci aurait dû traiter
cette mesure comme une expulsion. M. Diallo, en tant que destinataire de
la mesure de refoulement, était autorisé à tirer les conséquences de la
qualification juridique ainsi donnée par les autorités zaïroises, et ce y
compris au regard de la règle de l’épuisement des voies de recours
internes.
   47. La Cour observe en outre que, quand bien même il se serait agi en
l’occurrence d’une expulsion et non d’un refoulement comme le prétend
la RDC, cette dernière n’a pas davantage démontré l’existence dans son
droit interne de voies de recours ouvertes contre les mesures d’expulsion.
La RDC a bien invoqué la possibilité d’une demande de reconsidération
auprès de l’autorité administrative compétente (voir paragraphe 36 ci-
dessus). La Cour rappellera néanmoins que si les recours internes qui
doivent être épuisés comprennent tous les recours de nature juridique,
aussi bien les recours judiciaires que les recours devant des instances admi-
nistratives, les recours administratifs ne peuvent être pris en considération
aux fins de la règle de l’épuisement des voies de recours internes que dans
la mesure où ils visent à faire valoir un droit et non à obtenir une faveur,
à moins qu’ils ne soient une condition préalable essentielle à la recevabi-
lité de la procédure contentieuse ultérieure. En l’espèce, la possibilité
pour M. Diallo d’introduire une demande de reconsidération de la mesure
d’expulsion auprès de l’autorité administrative qui l’avait prise, c’est-à-
dire le premier ministre, dans l’espoir que celle-ci revienne sur sa décision
à titre gracieux, ne saurait donc être considérée comme constituant une
voie de recours interne à épuiser.
   48. Ayant établi que la RDC n’a pas démontré qu’il existait dans son
ordre juridique interne des voies de recours disponibles et efficaces qui
auraient permis à M. Diallo de contester son expulsion, la Cour conclut
que l’exception d’irrecevabilité soulevée par la RDC à raison du non-
épuisement des voies de recours internes ne saurait être accueillie en ce
qui concerne cette expulsion.

                                    *   *
   49. La Cour en vient maintenant à la question de la recevabilité de la
requête de la Guinée en ce qu’elle a trait à la protection des droits propres
de M. Diallo en tant qu’associé des deux sociétés Africom-Zaïre et Afri-
containers-Zaïre. La RDC soulève deux exceptions d’irrecevabilité au
regard de ce volet de la requête : elle conteste la qualité pour agir de la
Guinée, et elle avance que M. Diallo n’a pas épuisé les voies de recours
internes qui lui étaient ouvertes en RDC pour faire valoir ces droits. La

23

602                   AHMADOU SADIO DIALLO (ARRÊT)


Cour traitera de ces exceptions tour à tour en commençant par celle rela-
tive à la qualité pour agir de la Guinée.

                                      *
   50. La RDC reconnaît l’existence, en droit international, d’un droit de
l’Etat national des associés ou des actionnaires d’une société d’exercer, en
leur faveur, une action en protection diplomatique lorsqu’il y a une
atteinte à leurs droits propres en tant que tels. Elle soutient néanmoins
que « le droit international n’admet [cette] protection ... que dans des
conditions très restrictives qui ne sont pas rencontrées dans l’espèce ».
   51. La RDC soutient tout d’abord que la Guinée ne cherche pas, en
l’instance, à protéger les droits propres de M. Diallo en tant qu’associé.
Elle estime, en effet, que la Guinée « assimile une atteinte aux droits de la
société, entraînant un préjudice pour les actionnaires, à la violation de
leurs droits propres », ou plus spécifiquement qu’elle assimile une viola-
tion des droits des sociétés Africom-Zaïre et Africontainers-Zaïre à une
violation des droits de M. Diallo. La RDC en veut pour preuve que,
« dans plusieurs passages de ses écritures, la Guinée considère les créances
des sociétés Africom-Zaïre et Africontainers-Zaïre comme des créances
de M. Diallo ». Une telle confusion entre les droits des sociétés et les
droits des actionnaires est, selon la RDC, non seulement « contraire au
droit international positif », mais également « contraire à la logique même
de l’institution de la protection diplomatique » ; elle aurait été expressé-
ment « écartée par la Cour dans l’affaire de la Barcelona Traction ».
   52. La RDC fait valoir ensuite que, de toutes les façons, l’action en
protection des droits propres des actionnaires en tant que tels ne vise que
des hypothèses très limitées. Dans la mesure où les actionnaires « ne
peuvent prétendre tirer leurs droits d’actionnaires [que de la société] »,
« [o]n ne [pourrait] donc, par définition, envisager ici que les droits des
actionnaires dans leurs relations avec la société ». Selon la RDC,
      « [c]ette interprétation est confirmée par la liste des exemples qui est
      fournie par la Cour [dans l’affaire de la Barcelona Traction] : le droit
      aux dividendes déclarés, le droit de prendre part aux assemblées
      générales et d’y voter, le droit à une partie du reliquat d’actif de la
      société lors de la liquidation sont des droits que l’actionnaire ne
      peut, par définition, invoquer que vis-à-vis de la société, dans cer-
      taines conditions et selon certaines modalités précises indiquées dans
      les statuts et dans le droit commercial de l’ordre juridique concerné ».
Les seuls actes susceptibles de violer les droits propres des actionnaires
seraient en conséquence « des actes d’ingérence dans les relations entre la
société et ses actionnaires ». Or, pour la RDC, l’arrestation, la détention
et l’expulsion de M. Diallo n’ont pu constituer des actes d’ingérence de sa
part dans les relations entre l’associé Diallo et les sociétés Africom-Zaïre
et Africontainers-Zaïre. Elles n’ont pu, en conséquence, porter atteinte
aux droits propres de M. Diallo.

24

603                   AHMADOU SADIO DIALLO (ARRÊT)


  53. La RDC accepte, comme l’avance la Guinée, que
      « la liste des droits donnée par l’arrêt de 1970 [dans l’affaire de la
      Barcelona Traction] n’est qu’exemplative et que les droits concer-
      nés doivent être recherchés dans la législation interne des Etats
      concernés ».
La RDC s’accorde également avec la Guinée sur le fait que, s’agissant du
droit congolais, les droits propres de l’associé sont déterminés par le
décret de l’Etat indépendant du Congo, en date du 27 février 1887, sur les
sociétés commerciales. Les droits de M. Diallo en tant qu’associé des
sociétés Africom-Zaïre et Africontainers-Zaïre seraient donc théorique-
ment les suivants : « le droit aux dividendes et aux produits de la liquida-
tion », « le droit d’être nommé gérant », « le droit de l’associé gérant à ne
pas être révoqué sans motif », « le droit du gérant à représenter la société »,
« le droit de surveillance [de la gérance] » et « le droit de participer aux
assemblées générales ». La RDC note toutefois qu’en pratique M. Diallo
« [n’aurait pu] exercer ... le droit de surveillance sur les deux sociétés »
dans la mesure où « la surveillance qui est prévue dans la loi [est] la sur-
veillance de la gérance » et que celle-ci « ne [pouvait] pas être confiée à une
personne qui est déjà gérante ». La RDC soutient par ailleurs que, contrai-
rement à ce que prétend la Guinée, aucun des autres droits reconnus à
M. Diallo n’aurait pu être affecté par son expulsion. Elle explique ainsi
que le droit de « toucher les dividendes et le boni de liquidation n’exige
pas, pour sa jouissance, que son titulaire vive au Congo ». De même, « les
droits fonctionnels [de l’associé] ... ne [seraient] pas de nature à être tou-
chés dans leur essence par l’éloignement du bénéficiaire du siège social de
la société ». M. Diallo aurait très bien pu les exercer à partir d’un terri-
toire étranger. Il aurait eu tout loisir « de déléguer des tâches d’exécution
à des administrateurs locaux, y compris par la nomination d’un nouveau
gérant ». La RDC relève d’ailleurs à ce sujet

      « que M. Diallo a lui-même continué à diriger la société Africontai-
      ners[-Zaïre] et a poursuivi le recouvrement de créances de cette
      société bien après son expulsion ... [en] engage[ant] [à cet effet] des
      représentants et des avocats chargés d’agir en son nom et sur ses
      instructions ».
   54. A l’appui de sa demande en protection diplomatique de M. Diallo
en tant qu’associé, la Guinée se réfère à l’arrêt dans l’affaire de la Bar-
celona Traction où, après avoir statué que « des actes qui ne visent et
n’atteignent que les droits de la société n’impliquent aucune responsabi-
lité à l’égard des actionnaires même si leurs intérêts en souffrent »
(C.I.J. Recueil 1970, p. 36, par. 46), la Cour a ajouté que « [l]a situation
est différente si les actes incriminés sont dirigés contre les droits propres
des actionnaires en tant que tels » (ibid., p. 36, par. 47). Elle souligne, en
outre, que cette position de la Cour a été reprise à l’article 12 du projet
d’articles de la CDI sur la protection diplomatique, qui prévoit que :

25

604                   AHMADOU SADIO DIALLO (ARRÊT)


         « Dans la mesure où un fait internationalement illicite d’un Etat
      porte directement atteinte aux droits des actionnaires en tant que
      tels, droits qui sont distincts de ceux de la société, l’Etat de nationa-
      lité desdits actionnaires est en droit d’exercer sa protection diplo-
      matique à leur profit. »

   55. Selon la Guinée, les droits propres de M. Diallo en tant qu’action-
naire des sociétés Africom-Zaïre et Africontainers-Zaïre seraient pour
l’essentiel déterminés par le décret du 27 février 1887 sur les sociétés com-
merciales. Cette législation lui reconnaîtrait d’une part une série de
« droits patrimoniaux », parmi lesquels le droit aux dividendes de ces
sociétés, et d’autre part une série de « droits fonctionnels », parmi lesquels
le droit de contrôler, de surveiller et de gérer lesdites sociétés. La Guinée
prétend que le code des investissements congolais attribue par ailleurs
certains droits supplémentaires à M. Diallo en tant qu’actionnaire, et
notamment « le droit à une part des bénéfices de ses sociétés » et « le droit
de propriété dans ses sociétés, en particulier à l’égard de ses actions ». La
Guinée estime dès lors qu’elle s’en tient, dans sa demande, à la violation
des droits dont jouit M. Diallo vis-à-vis des sociétés, y compris ses droits
de surveillance, de contrôle et de gestion, et qu’elle ne confond pas, en
conséquence, les droits de celui-ci avec ceux de la société.
   56. La Guinée fait également remarquer que, dans les SPRL, les parts
sociales « ne sont pas librement transmissibles », ce qui « accentue consi-
dérablement le caractère intuitu personae de ces sociétés, très différentes à
cet égard des sociétés anonymes ». Ce caractère aurait été encore plus
marqué pour les sociétés Africom-Zaïre et Africontainers-Zaïre dans la
mesure où M. Diallo se serait retrouvé être « [l’]unique gérant et [le] seul
associé (directement et indirectement) » de celles-ci. Selon la Guinée, « en
fait comme en droit, il était à peu près impossible de distinguer M. Diallo
de ses sociétés ».
   57. La Guinée estime que l’arrestation, la détention et l’expulsion de
M. Diallo ont non seulement eu pour effet « de l’empêcher de continuer à
administrer, à gérer et à contrôler toutes les opérations des sociétés Afri-
com-[Zaïre] et Africontainers-[Zaïre] », mais ont précisément été motivées
par la volonté de l’empêcher d’exercer ces droits, de poursuivre les
actions en justice initiées pour lesdites sociétés et de récupérer, ce faisant,
leurs créances. Une telle motivation transparaîtrait dans le texte du
décret du 31 octobre 1995 qui vise : « [M. Diallo,] dont la présence et la
conduite ont compromis et continuent à compromettre l’ordre public zaï-
rois, spécialement en matière économique, financière et monétaire ». Ces
mesures seraient, au surplus, intervenues à la suite d’initiatives des auto-
rités zaïroises visant la suspension de l’exécution d’un jugement du tribu-
nal de grande instance de Kinshasa condamnant la société Zaïre Shell à
verser une indemnité à la société Africontainers-Zaïre.
   58. La Guinée soutient enfin que, contrairement à ce que prétend la
RDC, M. Diallo ne pouvait exercer ses droits propres d’actionnaire asso-
cié valablement depuis son pays d’origine. Ainsi,

26

605                   AHMADOU SADIO DIALLO (ARRÊT)


      « même s’il avait été en mesure de nommer un nouveau « gérant » et
      un « commissaire » — or, il ne l’était pas, du fait qu’il manquait de
      moyens financiers —, il était toutefois privé du droit de nommer
      celui de son choix, en violation ... du décret de 1887, et on ne pouvait
      attendre de lui qu’il remette ou abandonne la gestion de ses sociétés
      à quelque tierce partie ».
La Guinée ajoute qu’il n’est pas réaliste de prétendre, comme le fait la
RDC, que M. Diallo aurait pu exercer, depuis l’étranger, son droit de
surveillance et de contrôle, ou encore convoquer des assemblées géné-
rales, y prendre part et y voter.

                                      *
   59. La Cour commencera par noter l’existence d’un désaccord entre les
Parties quant aux circonstances ayant entouré la création d’Africom-
Zaïre et l’exercice de ses activités ainsi que la poursuite de ces activités
après les années quatre-vingt, et quant aux conséquences qui pourraient
en être tirées en droit congolais. Elle estime néanmoins que ce désaccord
relève essentiellement du fond et qu’il est sans incidence sur la question
de la recevabilité de la requête de la Guinée telle que mise en cause par les
exceptions congolaises.
   60. La Cour constate que les Parties se sont fréquemment référées à
l’affaire de la Barcelona Traction, Light and Power Company, Limited
(Belgique c. Espagne). Il s’agissait là d’une société anonyme dont le capi-
tal était représenté par des actions. Dans la présente affaire, il est ques-
tion de SPRL dont le capital est composé de parts sociales (voir para-
graphe 25 ci-dessus).
   61. Comme la Cour l’a rappelé dans l’affaire de la Barcelona Traction,
« il est ... inutile d’examiner les multiples formes que prennent les diffé-
rentes entités juridiques dans le droit interne » (C.I.J. Recueil 1970, p. 34,
par. 40). Ce qui importe, du point de vue du droit international, c’est de
déterminer si celles-ci sont ou non dotées d’une personnalité juridique
indépendante de leurs membres. L’attribution à la société d’une person-
nalité morale indépendante entraîne la reconnaissance à son profit de
droits sur son patrimoine propre qu’elle est seule à même de protéger. En
conséquence, seul l’Etat national peut exercer la protection diplomatique
de la société lorsque ses droits sont atteints du fait d’un acte illicite d’un
autre Etat. Afin de déterminer si une société possède une personnalité
juridique indépendante et distincte, le droit international renvoie aux
règles du droit interne en la matière.
   62. La Cour, afin de préciser la nature juridique des sociétés Africom-
Zaïre et Africontainers-Zaïre, doit se référer au droit interne de la RDC
et, en particulier, au décret du 27 février 1887 sur les sociétés commer-
ciales. Ce texte dispose, en son article premier, que « [l]es sociétés com-
merciales légalement reconnues conformément au présent décret consti-
tueront des individualités juridiques distinctes de celles des associés ».


27

606                   AHMADOU SADIO DIALLO (ARRÊT)


   63. Le droit congolais attribue à la SPRL une personnalité juridique
indépendante et distincte de celle des associés, notamment en ce que le
patrimoine des associés est complètement séparé de celui de la société, et
que ceux-ci ne sont responsables des dettes de la société qu’à hauteur de
leur apport à celle-ci. Il en découle que les créances et les dettes de la
société à l’égard des tiers relèvent respectivement des droits et des obli-
gations de celle-ci. Ainsi que l’a souligné la Cour dans l’affaire de la Bar-
celona Traction : « Tant que la société subsiste, l’actionnaire n’a aucun
droit à l’actif social. » (C.I.J. Recueil 1970, p. 34, par. 41.) Cela demeure
la règle fondamentale en la matière, qu’il s’agisse d’une SPRL ou d’une
société anonyme.
   64. L’exercice par un Etat de la protection diplomatique d’une per-
sonne physique ou morale de sa nationalité, qui est associé ou actionnaire,
vise à mettre en cause la responsabilité d’un autre Etat pour un préjudice
causé à cette personne par un acte internationalement illicite dudit Etat. Il
ne s’agit là, en fin de compte, que de la protection diplomatique de la per-
sonne physique ou morale telle que définie à l’article premier du projet
d’articles de la CDI ; l’acte internationalement illicite revient, dans le cas
de l’associé ou de l’actionnaire, à la violation par l’Etat défendeur des
droits propres de celui-ci dans sa relation avec la personne morale, droits
propres qui sont définis par le droit interne de cet Etat, ainsi que l’ad-
mettent d’ailleurs les deux Parties. Ainsi entendue, la protection diploma-
tique des droits propres des associés d’une SPRL ou des actionnaires
d’une société anonyme ne doit pas être considérée comme une exception
au régime juridique général de la protection diplomatique des personnes
physiques ou morales, tel qu’il découle du droit international coutumier.
   65. La Cour, ayant examiné l’ensemble des arguments présentés par
les Parties, constate qu’en l’espèce la Guinée a bien qualité pour agir dans
la mesure où son action concerne une personne ayant sa nationalité,
M. Diallo, et qu’elle est dirigée contre des actes prétendument illicites de
la RDC qui auraient porté atteinte aux droits de cette personne, en par-
ticulier ses droits propres en tant qu’associé des deux sociétés Africom-
Zaïre et Africontainers-Zaïre.
   66. La Cour relève que M. Diallo, qui avait la qualité d’associé des
deux sociétés Africom-Zaïre et Africontainers-Zaïre, exerçait également
les fonctions de gérant pour chacune d’entre elles. L’associé d’une SPRL
est le détenteur de parts sociales dans le capital de celle-ci ; le gérant est,
quant à lui, un organe de la société, qui agit en son nom. La Cour n’a pas
à déterminer, à ce stade de la procédure, quels sont les droits spécifiques
qui s’attachent au statut d’associé et quels sont ceux qui s’attachent aux
fonctions de gérant d’une SPRL, en droit congolais. C’est, le cas échéant,
au stade du fond qu’elle aura à définir la nature et le contenu précis de ces
droits, ainsi que leurs limites. C’est à ce stade de la procédure encore qu’il
reviendra, le cas échéant, à la Cour d’apprécier les effets sur ces divers
droits des mesures prises à l’encontre de M. Diallo. Point n’est besoin
pour la Cour de trancher ces questions de fond pour pouvoir se pronon-
cer sur les exceptions préliminaires soulevées par le défendeur.

28

607                   AHMADOU SADIO DIALLO (ARRÊT)


   67. En conséquence de ce qui précède, la Cour conclut que l’exception
d’irrecevabilité soulevée par la RDC à raison de l’absence de qualité de la
Guinée pour agir en protection de M. Diallo ne saurait être accueillie en
ce qu’elle a trait aux droits propres de celui-ci en tant qu’associé des
sociétés Africom-Zaïre et Africontainers-Zaïre.

                                      *
   68. La RDC prétend en outre que la Guinée ne peut exercer sa protec-
tion diplomatique pour la violation des droits propres de M. Diallo en
tant qu’associé des sociétés Africom-Zaïre et Africontainers-Zaïre dans la
mesure où celui-ci n’a pas tenté d’épuiser les voies de recours internes
disponibles en droit congolais contre la violation alléguée de ces droits
spécifiques.
   69. La RDC relève que la Guinée
      « ne conteste pas l’existence dans l’ordre juridique de la RDC de pro-
      cédures et mécanismes de recours, judiciaires ou autres, qui auraient
      permis aux sociétés en cause ou à M. Diallo lui-même d’assurer la
      préservation de leurs droits ».
Elle ajoute que
      « dans les circonstances de la présente espèce, rien ... ne permet de
      conclure à l’impossibilité, pour M. Diallo, de mettre en œuvre les
      mécanismes et procédures offerts par le droit congolais, qui lui
      auraient permis d’assurer la protection de ses droits ».

   70. La RDC soutient ainsi tout d’abord que « l’absence de M. Diallo
du territoire congolais ne constituait pas un obstacle [en droit congolais]
à la poursuite des procédures déjà entamées quand il était ... au Congo »,
ou au déclenchement de nouvelles procédures. M. Diallo aurait égale-
ment pu « mandat[er] un ou plusieurs représentants pour participer aux
procédures judiciaires engagées », ou pour « déclencher de nouvelles pro-
cédures judiciaires dans le cadre d’autres litiges ». La RDC fait remarquer
à cet égard que, dans les faits, les
      « procédures déjà mises en œuvre par M. Diallo pour le compte des
      sociétés dont il assure la direction n’ont pas été interrompues en rai-
      son de son éloignement du territoire national ».
Elle note au surplus que la prétendue
      « extrême pauvreté » de M. Diallo et son « impossibilité matérielle
      d’intenter des nouveaux recours » [, invoquées par la Guinée,] ...
      constituent des affirmations non crédibles et dépourvues de tout élé-
      ment de preuve ».
La pauvreté ne constituerait en tout état de cause pas « une nouvelle
exception au principe fondamental de l’épuisement préalable des voies de
recours internes ».

29

608                   AHMADOU SADIO DIALLO (ARRÊT)


   71. La RDC soutient également que les voies de recours existantes
dans l’ordre juridique congolais sont efficaces. Elle insiste à ce propos sur
le fait que « l’« efficacité » d’un recours n’implique nullement que le plai-
gnant obtienne gain de cause ». Et la RDC d’ajouter qu’il
      « ne pourrait pas être question de remettre en cause l’efficacité de
      voies de recours internes du simple fait que les prétentions initiales
      de M. Diallo n’[auraient] pas été accueillies dans leur intégralité ou
      [auraient] été écartées par la suite ».
Elle rappelle par ailleurs que, de facto,
      « les voies de recours internes existants au sein de l’ordre juridique
      congolais se sont avérées efficaces au regard des litiges qui ont été
      soumis aux tribunaux congolais par les sociétés Africontainers-
      [Zaïre] et Africom-Zaïre »
et dans lesquels ces sociétés ont obtenu gain de cause. La RDC estime par
ailleurs que, au vu « de la situation particulière dans laquelle [elle s’est
trouvée pendant] plusieurs années », il n’apparaît pas que la durée des
procédures devant ses juridictions internes présente un caractère dérai-
sonnable.
   72. La Guinée allègue, pour sa part, que « l’Etat congolais a délibéré-
ment choisi de refuser l’accès à son territoire à M. Diallo en raison des
actions en justice qu’il y avait engagées au nom de ses sociétés ». Elle
maintient que,
      « [d]ans ce contexte, reprocher à M. Diallo de ne pas avoir épuisé les
      recours serait non seulement manifestement « déraisonnable » et
      « injuste », mais aussi un détournement de la règle de l’épuisement
      des recours internes ».
La Guinée ajoute que les conditions de l’expulsion de M. Diallo ont éga-
lement empêché ce dernier d’exercer des recours internes pour son compte
ou pour ses sociétés. Elle rappelle ainsi que M. Diallo fut arrêté et empri-
sonné d’abord en 1988, puis en 1995, et fut enfin expulsé du territoire
congolais pour avoir « osé ... élever des réclamations administratives et
judiciaires ». La menace qui aurait pesé sur M. Diallo et son interdiction
du territoire congolais constitueraient selon la Guinée « un déni factuel
d’accès aux recours internes ». L’expulsion du territoire de M. Diallo
aurait par ailleurs mis celui-ci dans une situation financière telle qu’il
aurait été dans l’« impossibilité ... matérielle d’exercer quelque recours que
ce soit au Zaïre ». Quant à la possibilité, invoquée par la RDC, de nom-
mer un autre gérant ou de mandater une autre personne pour poursuivre
des recours existants ou introduire des nouveaux recours, la Guinée fait
remarquer que, dans les circonstances de l’espèce, « il ne saurait être requis
de quiconque de prendre la succession d’une gérance aussi dangereuse » et
que « [l]e successeur éventuel ... aurait eu de bonnes raisons de penser qu’il
était « manifestement empêché d’exercer des recours internes » ».
  73. Au surplus, la Guinée insiste sur le fait que les recours existants

30

609                   AHMADOU SADIO DIALLO (ARRÊT)


dans l’ordre juridique congolais doivent, en tout état de cause, être consi-
dérés comme inefficaces en raison, notamment, des délais abusifs dans
lesquels les autorités judiciaires congolaises jugent des affaires qui leur
sont soumises et de « pratiques administratives illicites » qui sont inhé-
rentes au système juridique congolais, en particulier les entraves mises par
l’autorité gouvernementale à l’exécution forcée des décisions de justice.
La Guinée rappelle, à l’appui de ces affirmations, que deux des affaires
introduites devant les juridictions congolaises par les sociétés Africom-
Zaïre et Africontainers-Zaïre, il y a respectivement quatorze et treize ans,
n’ont toujours pas été décidées de manière définitive. Selon la Guinée, de
telles « durées excessives [seraient] généralisées et [ne seraient] sans doute
pas exceptionnelles » ; elles démontreraient « la futilité des recours que les
sociétés de M. Diallo, ou lui-même, auraient pu s’acharner à exercer ». La
Guinée rappelle également que, quelle que soit la durée des recours
devant les juridictions congolaises, « l’exécution des décisions de justice
dépendait [à l’époque des faits] exclusivement du bon vouloir du gouver-
nement ». Elle illustre son propos en invoquant les « ingérences du Gou-
vernement zaïrois dans les affaires judiciaires engagées par les sociétés de
M. Diallo » et plus précisément les suspensions successives de l’exécution
du jugement du tribunal de grande instance de Kinshasa dans l’affaire
opposant Africontainers-Zaïre à Zaïre Shell. Selon la Guinée,
      « [i]l en découle que tout recours juridictionnel que les sociétés ou
      M. Diallo auraient pu engager à l’encontre du gouvernement ne
      pouvait aboutir qu’à une décision du même gouvernement, fondée
      sur des appréciations politiques ».

                                      *
   74. La Cour note que la violation alléguée des droits propres de
M. Diallo en tant qu’associé a été traitée par la Guinée comme une
conséquence directe de son expulsion, étant donné les circonstances dans
lesquelles cette expulsion est intervenue. Or, la Cour a déjà constaté ci-
dessus (voir paragraphe 48) que la RDC n’a pas démontré qu’il existait,
en droit congolais, des voies de recours efficaces contre la mesure d’expul-
sion dont M. Diallo a fait l’objet. La Cour relève par ailleurs que, à
aucun moment, la RDC n’a indiqué qu’il existait dans l’ordre juridique
congolais des voies de recours contre les violations alléguées des droits
propres de M. Diallo en tant qu’associé, qui auraient été distinctes de
celles relatives à son expulsion, et qu’il aurait dû épuiser. Les Parties ont
bien consacré certains développements à la question de l’efficacité des
recours internes en RDC, mais elles se sont limitées, ce faisant, à l’exa-
men des recours ouverts aux sociétés Africom-Zaïre et Africontainers-
Zaïre, sans aborder ceux éventuellement ouverts à M. Diallo en tant
qu’associé de ces sociétés. Dans la mesure où il n’a pas été avancé qu’il
existait des voies de recours internes que M. Diallo aurait dû épuiser en
ce qui concerne ses droits propres en tant qu’associé, la question de l’effi-
cacité de ces voies de recours, en tout état de cause, ne se pose pas.

31

610                   AHMADOU SADIO DIALLO (ARRÊT)


  75. La Cour conclut de ce qui précède que l’exception d’irrecevabilité
soulevée par la RDC à raison du non-épuisement des recours internes
contre les atteintes alléguées aux droits propres de M. Diallo en tant
qu’associé des deux sociétés Africom-Zaïre et Africontainers-Zaïre ne
saurait être accueillie.

                                     *       *
   76. La Cour examinera à présent la question de la recevabilité de la
requête de la Guinée en ce qu’elle vise l’exercice de la protection diplo-
matique en faveur de M. Diallo « par substitution » aux sociétés Africom-
Zaïre et Africontainers-Zaïre et en défense des droits de celles-ci. La
RDC soulève, ici encore, deux exceptions à la recevabilité de la requête
de la Guinée, tirées respectivement de l’absence de qualité pour agir de la
Guinée et du non-épuisement des voies de recours internes. La Cour trai-
tera à nouveau de ces questions l’une après l’autre, en commençant par
celle de la qualité pour agir de la Guinée.

                                         *
   77. La RDC soutient que la Guinée ne peut invoquer, comme elle le
fait en l’instance,
      « des « considérations d’équité » pour justifier « le droit d’exercer sa
      protection diplomatique [au profit de M. Diallo, et par substitution
      aux sociétés Africom-Zaïre et Africontainers-Zaïre,] indépendam-
      ment de la violation des droits propres [de M. Diallo] » »,
au motif que l’Etat dont la responsabilité est en cause serait l’Etat natio-
nal desdites sociétés. Elle rappelle que l’institution de la protection diplo-
matique repose sur le postulat « selon [lequel], en violant les droits d’un
ressortissant étranger, on viole aussi les droits de l’Etat dont il possède la
nationalité ». « C’est cette circonstance, et cette circonstance seule, qui
justifie[rait] la mise en œuvre de la protection diplomatique ». Et la RDC
de souligner que, « [a] contrario, si aucun droit de ses ressortissants n’est
violé, aucun droit de l’Etat n’est violé et, par conséquent, cet Etat ne peut
en aucun cas avoir qualité pour agir ». La protection diplomatique « par
substitution » plaidée par la Guinée irait donc « bien au-delà de ce que
prévoit le droit international positif ».
   78. La RDC ajoute que, « contrairement à ce que dit la Guinée, ni la
jurisprudence de la Cour, ni la pratique des Etats ne consacrent l’hypo-
thèse de la protection diplomatique par substitution ». Elle explique que,
si la Cour a mentionné cette hypothèse dans l’affaire de la Barcelona
Traction, elle n’a néanmoins pas « constaté l’existence [de celle-ci] en
droit international positif ». Au contraire, certains juges lui auraient été
« farouchement opposés ». La RDC soutient que
      « [c]’est en vain que la Guinée ... tente de faire accréditer la thèse du
      caractère coutumier de cette protection [par substitution] en invo-

32

611                   AHMADOU SADIO DIALLO (ARRÊT)


      quant successivement : des sentences arbitrales ; les décisions de la
      Commission européenne des droits de l’homme ; le prescrit de l’ar-
      ticle 25 de la convention de Washington ; la jurisprudence du CIRDI ;
      des traités bilatéraux pour la promotion et la protection des inves-
      tissements ».

Selon la RDC, les décisions arbitrales auxquelles la Guinée se réfère ne
sont pas pertinentes, d’une part, à cause de leur ancienneté et, d’autre part,
du fait que, dans chacune des affaires concernées, la question du droit de
réclamation au profit des actionnaires était réglée dans un instrument
conventionnel qui permettait à l’arbitre de juger sans se limiter à l’appli-
cation du droit international général et qui contenait une renonciation de
l’Etat défendeur à invoquer une exception empêchant l’arbitre de se pro-
noncer au fond. Les décisions de la Commission européenne des droits de
l’homme, « élaborées dans un cadre conventionnel et institutionnel régio-
nal très particulier, ne [seraient pas davantage] pertinente[s] pour appré-
cier les circonstances de la présente espèce ». Quant à la convention du
CIRDI, aux traités bilatéraux et multilatéraux pour la promotion et la
protection des investissements et à la jurisprudence du CIRDI, ils « man-
que[raient également] de pertinence » puisqu’ils « ne constitue[raie]nt pas
l’application directe des principes et règles régissant la protection diplo-
matique ».
   79. Selon la RDC, la Guinée demanderait en réalité à la Cour de
l’autoriser à exercer sa protection diplomatique de manière contraire au
droit international. La RDC s’est référée à cet égard à l’arrêt rendu par
une chambre de la Cour en l’affaire du Différend frontalier (Burkina Faso/
République du Mali) ; elle a fait observer que les Parties ne l’ayant pas
priée en la présente affaire de statuer ex aequo et bono en vertu du para-
graphe 2 de l’article 38 du Statut, la Cour devrait « également écarter ...
tout recours à l’équité contra legem » (C.I.J. Recueil 1986, p. 567, par. 28).
La RDC ajoute qu’aucune des circonstances particulières de l’espèce ne
justifie la remise en cause de cette conclusion.
   80. La RDC fait valoir pour le surplus que, à supposer même que la
Cour accepte de prendre en compte les considérations d’équité invoquées
par la Guinée, celle-ci n’a pas démontré qu’une protection de l’action-
naire « par substitution » à la société qui possède la nationalité de l’Etat
défendeur se justifierait en l’espèce. A cet égard, la RDC soutient tout
d’abord qu’il n’a pas été établi que la solution préconisée par la Guinée
soit équitable dans son principe. La RDC avance au contraire qu’une
telle protection par substitution mènerait en fait à un régime de protec-
tion discriminatoire, car elle aboutirait à une inégalité de traitement des
actionnaires. Certains actionnaires, comme en l’espèce M. Diallo, pour-
raient bénéficier de la protection de leur Etat national en raison de leur
qualité d’étranger et des bonnes relations qu’ils entretiennent avec leurs
autorités nationales, tandis que les autres actionnaires, soit qu’ils soient
de la même nationalité que les sociétés, soit que leur pays d’origine ne
souhaite pas exercer sa protection diplomatique en leur faveur, ne pour-

33

612                   AHMADOU SADIO DIALLO (ARRÊT)


raient avoir recours qu’au droit interne et aux juridictions nationales
pour faire valoir leurs droits. Selon la RDC, une telle différence de trai-
tement manque de base objective et raisonnable et constitue donc une
véritable discrimination.
   81. La RDC soutient enfin que, « à supposer même que l’on accepte
qu’une « protection par substitution se justifie », l’application de ce prin-
cipe au cas de M. Diallo se révélerait fondamentalement inéquitable ».
Selon la RDC, « la personnalité de M. Diallo et le comportement qu’il a
adopté depuis le début de cette affaire sont loin d’être irréprochables ».
La RDC allègue d’ailleurs que ce sont les « activités frauduleuses et atten-
tatoires à l’ordre public [de M. Diallo] qui ont motivé son éloignement du
territoire national ». Elle ajoute que le refus de M. Diallo d’épuiser les
voies de recours internes disponibles rendrait, lui aussi, inéquitable une
protection diplomatique par substitution en l’espèce.
   82. La Guinée fait observer, pour sa part, qu’elle ne demande pas à la
Cour de recourir à l’équité contra legem pour décider la présente affaire
quand elle invoque la protection de M. Diallo par substitution aux socié-
tés Africom-Zaïre et Africontainers-Zaïre. La Guinée soutient plutôt que,
dans l’affaire de la Barcelona Traction, la Cour a évoqué dans un dictum
la possibilité d’une exception, fondée sur des raisons d’équité, à la règle
générale de la protection d’une société par l’Etat national de celle-ci,
« lorsque l’Etat dont la responsabilité est en cause est l’Etat national de la
société ». Elle cite à cet égard le passage suivant de l’arrêt, qu’elle consi-
dère pertinent :
         « En revanche, la Cour estime que, dans le domaine de la protec-
      tion diplomatique comme dans tous les autres domaines, le droit
      international exige une application raisonnable. Il a été suggéré que,
      si l’on ne peut appliquer dans un cas d’espèce la règle générale selon
      laquelle le droit de protection diplomatique d’une société revient à
      son Etat national, il pourrait être indiqué, pour des raisons d’équité,
      que la protection des actionnaires en cause soit assurée par leur
      propre Etat national. » (C.I.J. Recueil 1970, p. 48, par. 93.)
Selon la Guinée, l’équité dont il s’agit en l’espèce est une équité infra
legem. Le recours à celle-ci aurait pour but de permettre « « une applica-
tion raisonnable » ... des règles relatives à la protection diplomatique »,
afin « de ne pas priver les actionnaires étrangers d’une société ayant la
nationalité de l’Etat auteur du fait internationalement illicite de toute
possibilité de protection ». La Guinée reconnaît que la Cour n’a pas tran-
ché définitivement la question de l’existence de la protection diplo-
matique par substitution dans l’affaire de la Barcelona Traction. Elle
estime néanmoins que le texte de l’arrêt, lu à la lumière des opinions des
membres de la Cour qui y sont jointes, conduit « à penser que la majo-
rité des juges considéraient [cette] exception comme établie en droit ».
   83. La Guinée fait valoir que l’existence de la règle de la protection par
substitution et son caractère coutumier sont confirmés par de nombreuses
sentences arbitrales

34

613                   AHMADOU SADIO DIALLO (ARRÊT)


      « établi[ssant] que les actionnaires d’une société peuvent bénéficier de
      la protection diplomatique de leur propre Etat national à l’égard de
      l’Etat dont la société a la nationalité lorsque celui-ci est responsable
      d’un fait internationalement illicite à son égard ».
En outre, la « pratique ultérieure [à l’arrêt de la Barcelona Traction],
conventionnelle ou jurisprudentielle ... [aurait] dissipé toute incertitude ...
sur la positivité de l’« exception » ». La Guinée se réfère ainsi à certaines
décisions de la Commission européenne des droits de l’homme, à la
convention de Washington instituant le CIRDI, à la jurisprudence de
celui-ci ou encore à la jurisprudence du Tribunal des réclamations Iran-
Etats-Unis.
   84. De l’avis de la Guinée, l’application de la protection par substitu-
tion s’imposerait tout spécialement dans le cas d’espèce. La Guinée sou-
ligne, une fois encore, que les sociétés Africom-Zaïre et Africontainers-
Zaïre sont des SPRL qui présentent un caractère intuitu personae marqué
et qui sont, pour le surplus, statutairement contrôlées et dirigées par une
seule et unique personne. Elle relève par ailleurs et surtout que M. Diallo
était tenu, en vertu de la législation zaïroise et en particulier de l’article
premier de l’ordonnance-loi du 7 juin 1966 « relative au siège social et au
siège administratif des sociétés dont le principal siège d’exploitation est
situé au Congo », de constituer les sociétés au Zaïre. La Guinée se réfère
à ce propos à l’article 11, paragraphe b), du projet d’articles sur la pro-
tection diplomatique tel qu’adopté en 2006 par la CDI, qui prévoit que la
règle de la protection par substitution trouve à s’appliquer précisément
lorsque les actionnaires d’une société ont été contraints à constituer
celle-ci dans l’Etat auteur de la violation du droit international allé-
guée. Aux termes de l’article 11, paragraphe b),
      «[u]n Etat de nationalité des actionnaires d’une société ne peut exer-
      cer sa protection diplomatique à l’égard desdits actionnaires lors-
      qu’un préjudice est causé à la société que :
      . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
      b) si la société avait, à la date du préjudice, la nationalité de l’Etat
         qui est réputé en être responsable et si sa constitution dans cet
         Etat était une condition exigée par ce dernier pour qu’elle puisse
         exercer ses activités dans le même Etat ».
   85. La Guinée fait encore valoir que les accusations portées par la
RDC contre M. Diallo ne sont étayées par aucun fait. Elle décrit au
contraire M. Diallo comme « un investisseur et un homme d’affaires avisé
et sérieux » qui n’a jamais fait l’objet de reproches quant à l’exécution de
ses propres engagements à l’égard de l’Etat zaïrois et des sociétés privées,
et qui a rendu de grands services au développement économique du Zaïre
en y réalisant des investissements considérables. Enfin, la Guinée rejette
non seulement comme erronée mais aussi comme non pertinente dans le
présent contexte l’allégation selon laquelle M. Diallo aurait refusé d’épui-

35

614                    AHMADOU SADIO DIALLO (ARRÊT)


ser toutes les voies de recours disponibles en RDC, cette allégation ayant
trait à une condition de recevabilité différente de celle examinée ici.

                                        *
   86. La Cour rappelle qu’en matière de protection diplomatique le
principe, tel qu’il a été souligné dans l’affaire de la Barcelona Traction,
est que :
         « La responsabilité n’est pas engagée si un simple intérêt est tou-
      ché ; elle ne l’est que si un droit est violé, de sorte que des actes qui ne
      visent et n’atteignent que les droits de la société n’impliquent aucune
      responsabilité à l’égard des actionnaires même si leurs intérêts en
      souffrent. » (C.I.J. Recueil 1970, p. 36, par. 46.)
   87. Depuis son dictum dans l’affaire de la Barcelona Traction (ibid.,
p. 48, par. 93) (voir paragraphe 82 ci-dessus), la Cour n’a pas eu l’occa-
sion de se prononcer sur la question de savoir s’il existe bien, en droit
international, une exception à la règle générale « selon laquelle le droit de
protection diplomatique d’une société revient à son Etat national » (ibid.,
p. 48, par. 93), exception qui autoriserait une protection des actionnaires
par leur propre Etat national « par substitution », et quelle en serait la
portée. Certes, dans l’affaire de l’Elettronica Sicula S.p.A. (ELSI) (Etats-
Unis d’Amérique c. Italie), la Chambre de la Cour a admis un recours
des Etats-Unis en faveur de deux sociétés américaines détenant cent pour
cent des actions d’une société italienne, relativement à des actes attribués
aux autorités italiennes et dont il était prétendu qu’ils avaient porté
atteinte aux droits de ladite société. Cependant, la Chambre s’est fondée
à cet effet non sur le droit international coutumier, mais sur un traité
d’amitié, de commerce et de navigation entre les deux pays, qui octroyait
directement à leurs ressortissants, sociétés et associations certains droits
relatifs à la participation de ceux-ci dans des sociétés et associations de la
nationalité de l’autre Etat. La Cour examinera à présent si l’exception
invoquée par la Guinée est consacrée en droit international coutumier,
comme celle-ci le prétend.
   88. La Cour ne peut manquer de noter que, en droit international
contemporain, la protection des droits des sociétés et des droits de leurs
actionnaires, et le règlement des différends y afférents sont essentielle-
ment régis par des accords bilatéraux ou multilatéraux en matière de pro-
tection des investissements étrangers, tels les accords sur la promotion et
la protection des investissements étrangers, et la convention de Washing-
ton du 18 mars 1965 sur le règlement des différends relatifs aux investis-
sements entre Etats et ressortissants d’autres Etats investisseurs, qui a
créé un Centre international de règlement des différends relatifs aux inves-
tissements (CIRDI), ainsi que par des contrats entre les Etats et les inves-
tisseurs étrangers. Dans ce contexte, le rôle de la protection diplomatique
s’est estompé, celle-ci n’étant en pratique appelée à intervenir que dans
les rares cas où les régimes conventionnels n’existent pas ou se sont révé-

36

615                  AHMADOU SADIO DIALLO (ARRÊT)


lés inopérants. C’est dans ce cadre particulier et relativement limité que la
question de la protection par substitution pourrait être soulevée. La théo-
rie de la protection par substitution vise en effet à offrir une protection
aux actionnaires étrangers d’une société qui ne pourraient pas invoquer le
bénéfice d’un accord international, et auxquels aucun autre recours ne
serait ouvert, dans la mesure où les actes prétendument illicites auraient
été commis à l’encontre de la société par l’Etat de la nationalité de celle-
ci. La protection « par substitution » constituerait donc le tout dernier
recours pour la protection des investissements étrangers.
   89. La Cour, ayant examiné avec soin la pratique des Etats et les déci-
sions des cours et tribunaux internationaux en matière de protection
diplomatique des associés et des actionnaires, est d’avis qu’elles ne
révèlent pas — du moins à l’heure actuelle — l’existence en droit inter-
national coutumier d’une exception permettant une protection par sub-
stitution telle qu’invoquée par la Guinée.
   90. Le fait, dont se prévaut la Guinée, que différents accords interna-
tionaux tels les accords sur la promotion et la protection des investisse-
ments étrangers et la convention de Washington aient institué des ré-
gimes juridiques spécifiques en matière de protection des investissements,
ou encore qu’il soit courant d’inclure des dispositions à cet effet dans les
contrats conclus directement entre Etats et investisseurs étrangers, ne suf-
fit pas à démontrer que les règles coutumières de protection diplomatique
auraient changé ; il pourrait tout aussi bien se comprendre dans le sens
contraire. Les arbitrages qui ont été invoqués par la Guinée relèvent eux
aussi de régimes particuliers, qu’ils aient été fondés sur des accords inter-
nationaux spécifiques entre deux ou plusieurs Etats dont celui respon-
sable des actes prétendument illicites à l’égard des sociétés concernées
(voir par exemple le compromis conclu entre les Gouvernements amé-
ricain, britannique et portugais dans l’affaire Delagoa ou celui conclu
entre El Salvador et les Etats-Unis d’Amérique dans l’affaire de la
Salvador Commercial Company) ou sur des accords passés directement
entre une société et l’Etat prétendument responsable du préjudice causé à
celle-ci (voir l’affaire Biloune v. Ghana Investments Centre).
   91. Une question distincte est celle de savoir s’il existe en droit inter-
national coutumier une règle de protection par substitution de portée
plus limitée, telle que celle formulée par la CDI dans son projet d’articles
sur la protection diplomatique, qui ne trouverait à s’appliquer que
lorsque la constitution d’une société dans l’Etat auteur de la violation
alléguée du droit international « était une condition exigée par ce
dernier pour qu’elle puisse exercer ses activités dans le même Etat »
(art. 11, par. b)).
   92. Ce cas de figure bien particulier ne semble cependant pas corres-
pondre à celui auquel la Cour a affaire dans le cas d’espèce. Il est de fait
que M. Diallo, citoyen guinéen, s’est installé au Zaïre dès 1964, soit à
l’âge de dix-sept ans, et qu’il n’a créé sa première société Africom-Zaïre
que dix ans plus tard, en 1974. De même, lorsque, en 1979, M. Diallo a
participé à la création de la société Africontainers-Zaïre, ce n’était en réa-

37

616                  AHMADOU SADIO DIALLO (ARRÊT)


lité qu’en tant que gérant de la société Africom-Zaïre, une société de droit
congolais. Le capital de la société Africontainers-Zaïre elle-même, au
moment de sa création, était détenu à 70 % par des associés de nationalité
congolaise, et ce n’est qu’en 1980, un an plus tard, que M. Diallo est
devenu associé en son nom propre de cette société à concurrence de 40 %
du capital, suite au retrait de deux autres associés, la société Africom-
Zaïre détenant le reste des parts sociales. Dans ces conditions, il apparaît
que les sociétés Africom-Zaïre et Africontainers-Zaïre ont été créées
naturellement au Zaïre et inscrites au registre du commerce de la ville de
Kinshasa par M. Diallo, qui y exerçait déjà des activités commerciales.
De surcroît et surtout, il n’a pas été établi à suffisance devant la Cour que
leur constitution dans ce pays, en tant que personnes morales de natio-
nalité congolaise, aurait été exigée de leurs fondateurs pour que ceux-ci
puissent opérer dans les secteurs économiques concernés.
   93. La Cour conclut, à l’examen des faits, que les sociétés Africom-
Zaïre et Africontainers-Zaïre n’ont pas été constituées de manière telle
qu’elles rentreraient dans le champ d’application d’une protection par
substitution au sens de l’article 11, paragraphe b), du projet d’articles de
la CDI sur la protection diplomatique auquel la Guinée s’est référée. Dès
lors, la question de savoir si ce paragraphe de l’article 11 reflète ou non le
droit international coutumier ne se pose pas en l’espèce.
   94. Au vu de ce qui précède, la Cour ne saurait accepter la prétention
de la Guinée à exercer une protection diplomatique par substitution.
C’est donc la règle normale de la nationalité des réclamations qui régit la
question de la protection diplomatique à l’égard des sociétés Africom-
Zaïre et Africontainers-Zaïre. Or ces sociétés possèdent la nationalité
congolaise. L’exception d’irrecevabilité soulevée par la RDC à raison de
l’absence de qualité de la Guinée pour agir en protection diplomatique de
M. Diallo pour les prétendus actes illicites de la RDC dirigés contre les
droits des sociétés Africom-Zaïre et Africontainers-Zaïre est par consé-
quent fondée et doit être retenue.

                                        *
   95. Ayant conclu que la Guinée n’avait pas qualité pour agir en protec-
tion diplomatique de M. Diallo pour les prétendus actes illicites de la
RDC dirigés contre les droits des sociétés Africom-Zaïre et Africontai-
ners-Zaïre, la Cour n’a pas à examiner plus avant l’exception soulevée par
la RDC à raison de l’absence d’épuisement des voies de recours internes.

                                    *       *
  96. Au vu de tout ce qui précède, la Cour conclut que la requête de la
Guinée est recevable en ce qu’elle a trait à la protection des droits de
M. Diallo en tant qu’individu et de ses droits propres en tant qu’associé
des sociétés Africom-Zaïre et Africontainers-Zaïre.

                                   * * *
38

617                      AHMADOU SADIO DIALLO (ARRÊT)


  97. Conformément au paragraphe 7 de l’article 79 du Règlement dans
sa version adoptée le 14 avril 1978, les délais pour la suite de la procédure
seront fixés ultérieurement par la Cour par voie d’ordonnance.

                                     * * *
  98. Par ces motifs,
  LA COUR,
  1) Quant à l’exception préliminaire d’irrecevabilité soulevée par la
République démocratique du Congo à raison de l’absence de qualité de la
République de Guinée pour agir en protection diplomatique en l’espèce :
     a) à l’unanimité,
  Rejette ladite exception en ce qu’elle a trait à la protection des droits
propres de M. Diallo en tant qu’associé des sociétés Africom-Zaïre et
Africontainers-Zaïre ;
     b) par quatorze voix contre une,
  Retient ladite exception en ce qu’elle a trait à la protection de M. Diallo
pour les atteintes alléguées aux droits des sociétés Africom-Zaïre et Afri-
containers-Zaïre ;
           me
  POUR : M    Higgins, président ; M. Al-Khasawneh, vice-président ; MM. Ranjeva,
    Shi, Koroma, Buergenthal, Owada, Simma, Tomka, Abraham, Keith,
    Bennouna, Skotnikov, juges ; M. Mampuya, juge ad hoc ;
  CONTRE : M. Mahiou, juge ad hoc ;

  2) Quant à l’exception préliminaire d’irrecevabilité soulevée par la
République démocratique du Congo à raison du non-épuisement par
M. Diallo des voies de recours internes :
  a) à l’unanimité,
 Rejette ladite exception en ce qu’elle a trait à la protection des droits de
M. Diallo en tant qu’individu ;
  b) par quatorze voix contre une,
  Rejette ladite exception en ce qu’elle a trait à la protection des droits
propres de M. Diallo en tant qu’associé des sociétés Africom-Zaïre et
Africontainers-Zaïre ;
            me
  POUR : M  Higgins, président ; M. Al-Khasawneh, vice-président ; MM. Ranjeva,
    Shi, Koroma, Buergenthal, Owada, Simma, Tomka, Abraham, Keith,
    Bennouna, Skotnikov, juges ; M. Mahiou, juge ad hoc ;
  CONTRE : M. Mampuya, juge ad hoc ;

  3) En conséquence:
  a) à l’unanimité,
   Déclare la requête de la République de Guinée recevable en ce qu’elle
a trait à la protection des droits de M. Diallo en tant qu’individu ;

39

618                   AHMADOU SADIO DIALLO (ARRÊT)


  b) par quatorze voix contre une,
   Déclare la requête de la République de Guinée recevable en ce qu’elle
a trait à la protection des droits propres de M. Diallo en tant qu’associé
des sociétés Africom-Zaïre et Africontainers-Zaïre ;
           me
  POUR : M    Higgins, président ; M. Al-Khasawneh, vice-président ; MM. Ranjeva,
    Shi, Koroma, Buergenthal, Owada, Simma, Tomka, Abraham, Keith,
    Bennouna, Skotnikov, juges ; M. Mahiou, juge ad hoc ;
  CONTRE : M. Mampuya, juge ad hoc ;

  c) par quatorze voix contre une,
   Déclare la requête de la République de Guinée irrecevable en ce qu’elle
a trait à la protection de M. Diallo pour les atteintes alléguées aux droits
des sociétés Africom-Zaïre et Africontainers-Zaïre.
           me
  POUR : M    Higgins, président ; M. Al-Khasawneh, vice-président ; MM. Ranjeva,
    Shi, Koroma, Buergenthal, Owada, Simma, Tomka, Abraham, Keith,
    Bennouna, Skotnikov, juges ; M. Mampuya, juge ad hoc ;
  CONTRE : M. Mahiou, juge ad hoc.


   Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le vingt-quatre mai deux mille sept, en trois exem-
plaires, dont l’un restera déposé aux archives de la Cour et les autres
seront transmis respectivement au Gouvernement de la République de
Guinée et au Gouvernement de la République démocratique du Congo.


                                                         Le président,
                                                (Signé) Rosalyn HIGGINS.
                                                          Le greffier,
                                             (Signé) Philippe COUVREUR.




  M. le juge ad hoc MAHIOU joint une déclaration à l’arrêt ; M. le juge
ad hoc MAMPUYA joint à l’arrêt l’exposé de son opinion individuelle.


                                                          (Paraphé) R.H.
                                                          (Paraphé) Ph.C.




40

